EXHIBIT 10.4

EXECUTION COPY

(Multicurrency – Cross Border)

ISDA®

International Swap Dealers Association, Inc.

MASTER AGREEMENT

dated as of October 9, 2008

DEUTSCHE BANK AG, NEW YORK BRANCH and AMERICREDIT AUTOMOBILE RECEIVABLES TRUST
2008-1 have entered and/or anticipate entering into one or more transactions
(each a “Transaction”) that are or will be governed by this Master Agreement,
which includes the schedule (the “Schedule”), and the documents and other
confirming evidence (each a “Confirmation”) exchanged between the parties
confirming those Transactions.

Accordingly, the parties agree as follows: —

 

1. Interpretation

(a) Definitions. The terms defined in Section 14 and in the Schedule will have
the meanings therein specified for the purpose of this Master Agreement.

(b) Inconsistency. In the event of any inconsistency between the provisions of
the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement (including the Schedule), such
Confirmation will prevail for the purpose of the relevant Transaction.

(c) Single Agreement. All Transactions are entered into in reliance on the fact
that this Master Agreement and all Confirmations form a single agreement between
the parties (collectively referred to as this “Agreement”), and the parties
would not otherwise enter into any Transactions.

 

2. Obligations

(a) General Conditions.

(i) Each party will make each payment or delivery specified in each Confirmation
to be made by it, subject to the other provisions of this Agreement.

(ii) Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.

(iii) Each obligation of each party under Section 2(a)(i) is subject to (1) the
condition precedent that no Event of Default or Potential Event of Default with
respect to the other party has occurred and is continuing, (2) the condition
precedent that no Early Termination Date in respect of the relevant Transaction
has occurred or been effectively designated and (3) each other applicable
condition precedent specified in this Agreement.

Copyright © 1992 by International Swap Dealers Association, Inc.



--------------------------------------------------------------------------------

(b) Change of Account. Either party may change its account for receiving a
payment or delivery by giving notice to the other party at least five Local
Business Days prior to the scheduled date for the payment or delivery to which
such change applies unless such other party gives timely notice of a reasonable
objection to such change.

(c) Netting. If on any date amounts would otherwise be payable: —

(i) in the same currency; and

(ii) in respect of the same Transaction,

by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.

The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of Offices through which the parties make and receive
payments or deliveries.

(d) Deduction or Withholding for Tax.

(i) Gross-Up. All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party (“X”) will: —

(1) promptly notify the other party (“Y”) of such requirement;

(2) pay to the relevant authorities the full amount required to be deducted or
withheld (including the full amount required to be deducted or withheld from any
additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;

(3) promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and

(4) if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment to
which Y is otherwise entitled under this Agreement, such additional amount as is
necessary to ensure that the net amount actually received by Y (free and clear
of Indemnifiable Taxes, whether assessed against X or Y) will equal the full
amount Y would have received had no such deduction or withholding been required.
However, X will not be required to pay any additional amount to Y to the extent
that it would not be required to be paid but for: —

(A) the failure by Y to comply with or perform any agreement contained in
Section 4(a)(i), 4(a)(iii) or 4(d); or

(B) the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (II) a Change in Tax Law.



--------------------------------------------------------------------------------

(ii) Liability. If: —

(1) X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y under
Section 2(d)(i)(4);

(2) X does not so deduct or withhold; and

(3) a liability resulting from such Tax is assessed directly against X,

then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).

(e) Default Interest; Other Amounts. Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant Transaction,
a party that defaults in the performance of any payment obligation will, to the
extent permitted by law and subject to Section 6(c), be required to pay interest
(before as well as after judgment) on the overdue amount to the other party on
demand in the same currency as such overdue amount, for the period from (and
including) the original due date for payment to (but excluding) the date of
actual payment, at the Default Rate. Such interest will be calculated on the
basis of daily compounding and the actual number of days elapsed. If, prior to
the occurrence or effective designation of an Early Termination Date in respect
of the relevant Transaction, a party defaults in the performance of any
obligation required to be settled by delivery, it will compensate the other
party on demand if and to the extent provided for in the relevant Confirmation
or elsewhere in this Agreement.

 

3. Representations

Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered into
and, in the case of the representations in Section 3(f), at all times until the
termination of this Agreement) that: —

(a) Basic Representations.

(i) Status. It is duly organised and validly existing under the laws of the
jurisdiction of its organisation or incorporation and, if relevant under such
laws, in good standing;

(ii) Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;

(iii) No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;

(iv) Consents. All governmental and other consents that are required to have
been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and

(v) Obligations Binding. Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).



--------------------------------------------------------------------------------

(b) Absence of Certain Events. No Event of Default or Potential Event of Default
or, to its knowledge, Termination Event with respect to it has occurred and is
continuing and no such event or circumstance would occur as a result of its
entering into or performing its obligations under this Agreement or any Credit
Support Document to which it is a party.

(c) Absence of Litigation. There is not pending or, to its knowledge, threatened
against it or any of its Affiliates any action, suit or proceeding at law or in
equity or before any court, tribunal, governmental body, agency or official or
any arbitrator that is likely to affect the legality, validity or enforceability
against it of this Agreement or any Credit Support Document to which it is a
party or its ability to perform its obligations under this Agreement or such
Credit Support Document.

(d) Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.

(e) Payer Tax Representation. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(e) is accurate and true.

(f) Payee Tax Representations. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(f) is accurate and true.

 

4. Agreements

Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party: —

(a) Furnish Specified Information. It will deliver to the other party or, in
certain cases under subparagraph (iii) below, to such government or taxing
authority as the other party reasonably directs: —

(i) any forms, documents or certificates relating to taxation specified in the
Schedule or any Confirmation;

(ii) any other documents specified in the Schedule or any Confirmation; and

(iii) upon reasonable demand by such other party, any form or document that may
be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,

in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.

(b) Maintain Authorisations. It will use all reasonable efforts to maintain in
full force and effect all consents of any governmental or other authority that
are required to be obtained by it with respect to this Agreement or any Credit
Support Document to which it is a party and will use all reasonable efforts to
obtain any that may become necessary in the future.

(c) Comply with Laws. It will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.

(d) Tax Agreement. It will give notice of any failure of a representation made
by it under Section 3(f) to be accurate and true promptly upon learning of such
failure.

(e) Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp Tax
levied or imposed upon it or in respect of its execution or performance of this
Agreement by a jurisdiction in which it is incorporated,



--------------------------------------------------------------------------------

organised, managed and controlled. or considered to have its seat, or in which a
branch or office through which it is acting for the purpose of this Agreement is
located (“Stamp Tax Jurisdiction”) and will indemnify the other party against
any Stamp Tax levied or imposed upon the other party or in respect of the other
party’s execution or performance of this Agreement by any such Stamp Tax
Jurisdiction which is not also a Stamp Tax Jurisdiction with respect to the
other party.

 

5. Events of Default and Termination Events

(a) Events of Default. The occurrence at any time with respect to a party or, if
applicable, any Credit Support Provider of such party or any Specified Entity of
such party of any of the following events constitutes an event of default (an
“Event of Default”) with respect to such party: —

(i) Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 2(e) required
to be made by it if such failure is not remedied on or before the third Local
Business Day after notice of such failure is given to the party;

(ii) Breach of Agreement. Failure by the party to comply with or perform any
agreement or obligation (other than an obligation to make any payment under this
Agreement or delivery under Section 2(a)(i) or 2(e) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied on or before the thirtieth
day after notice of such failure is given to the party;

(iii) Credit Support Default.

(1) Failure by the party or any Credit Support Provider of such party to comply
with or perform any agreement or obligation to be complied with or performed by
it in accordance with any Credit Support Document if such failure is continuing
after any applicable grace period has elapsed;

(2) the expiration or termination of such Credit Support Document or the failing
or ceasing of such Credit Support Document to be in full force and effect for
the purpose of this Agreement (in either case other than in accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such Credit Support Document relates without the written
consent of the other party; or

(3) the party or such Credit Support Provider disaffirms, disclaims, repudiates
or rejects, in whole or in part, or challenges the validity of, such Credit
Support Document;

(iv) Misrepresentation. A representation (other than a representation under
Section 3(e) or (f)) made or repeated or deemed to have been made or repeated by
the party or any Credit Support Provider of such party in this Agreement or any
Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;

(v) Default under Specified Transaction. The party, any Credit Support Provider
of such party or any applicable Specified Entity of such party (1) defaults
under a Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction,
(2) defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment or delivery due on the last payment, delivery or
exchange date of, or any payment on early termination of, a Specified
Transaction (or such default continues for at least three Local Business Days if
there is no applicable notice requirement or grace period) or (3) disaffirms,
disclaims, repudiates or rejects, in whole or in part, a Specified Transaction
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf);



--------------------------------------------------------------------------------

(vi) Cross Default. If “Cross Default” is specified in the Schedule as applying
to the party, the occurrence or existence of (1) a default, event of default or
other similar condition or event (however described) in respect of such party,
any Credit Support Provider of such party or any applicable Specified Entity of
such party under one or more agreements or instruments relating to Specified
Indebtedness of any of them (individually or collectively) in an aggregate
amount of not less than the applicable Threshold Amount (as specified in the
Schedule) which has resulted in such Specified Indebtedness becoming, or
becoming capable at such time of being declared, due and payable under such
agreements or instruments, before it would otherwise have been due and payable
or (2) a default by such party, such Credit Support Provider or such Specified
Entity (individually or collectively) in making one or more payments on the due
date thereof in an aggregate amount of not less than the applicable Threshold
Amount under such agreements or instruments (after giving effect to any
applicable notice requirement or grace period);

(vii) Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party:–

(1) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due;
(3) makes a general assignment, arrangement or composition with or for the
benefit of its creditors; (4) institutes or has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, and, in
the case of any such proceeding or petition instituted or presented against it,
such proceeding or petition (A) results in a judgment of insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding-up or liquidation or (B) is not dismissed, discharged, stayed or
restrained in each case within 30 days of the institution or presentation
thereof, (5) has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);
(6) seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets; (7) has a secured party take
possession of all or substantially all its assets or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party maintains
possession, or any such process is not dismissed, discharged, stayed or
restrained, in each case within 30 days thereafter; (8) causes or is subject to
any event with respect to it which, under the applicable laws of any
jurisdiction, has an analogous effect to any of the events specified in clauses
(1) to (7) (inclusive); or (9) takes any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the foregoing acts; or

(viii) Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer: –

(1) the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party by
operation of law or pursuant to an agreement reasonably satisfactory to the
other party to this Agreement; or

(2) the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.

(b) Termination Events. The occurrence at any time with respect to a party or,
if applicable, any Credit Support Provider of such party or any Specified Entity
of such party of any event specified below constitutes an Illegality if the
event is specified in (i) below, a Tax Event if the event is specified in
(ii) below or a Tax Event Upon Merger if the event is specified in (iii) below,
and, if specified to be applicable, a Credit Event Upon Merger if the event is
specified pursuant to (iv) below or an Additional Termination Event if the event
is specified pursuant to (v) below:—

(i) Illegality. Due to the adoption of, or any change in, any applicable law
after the date on which a Transaction is entered into, or due to the
promulgation of, or any change in, the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law after
such date. it becomes unlawful (other than as a result of a breach by the party
of Section 4(b)) for such party (which will be the Affected Party):—

(1) to perform any absolute or contingent obligation to make a payment or
delivery or to receive a payment or delivery in respect of such Transaction or
to comply with any other material provision of this Agreement relating to such
Transaction; or



--------------------------------------------------------------------------------

(2) to perform, or for any Credit Support Provider of such party to perform, any
contingent or other obligation which the party (or such Credit Support Provider)
has under any Credit Support Document relating to such Transaction;

(ii) Tax Event. Due to (x) any action taken by a taxing authority, or brought in
a court of competent jurisdiction, on or after the date on which a Transaction
is entered into (regardless of whether such action is taken or brought with
respect to a party to this Agreement) or (y) a Change in Tax Law, the party
(which will be the Affected Party) will, or there is a substantial likelihood
that it will, on the next succeeding Scheduled Payment Date (1) be required to
pay to the other party an additional amount in respect of an Indemnifiable Tax
under Section 2(d)(i)(4) (except in respect of interest under Section 2(e),
6(d)(ii) or 6(e)) or (2) receive a payment from which an amount is required to
be deducted or withheld for or on account of a Tax (except in respect of
interest under Section 2(e), 6(d)(ii) or 6(e)) and no additional amount is
required to be paid in respect of such Tax under Section 2(d)(i)(4) (other than
by reason of Section 2(d)(i)(4)(A) or (B));

(iii) Tax Event Upon Merger. The party (the “Burdened Party”) on the next
succeeding Scheduled Payment Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 2(e), 6(d)(ii) or 6(e)) or
(2) receive a payment from which an amount has been deducted or withheld for or
on account of any Indemnifiable Tax in respect of which the other party is not
required to pay an additional amount (other than by reason of
Section 2(d)(i)(4)(A) or (B)), in either case as a result of a party
consolidating or amalgamating with, or merging with or into, or transferring all
or substantially all its assets to, another entity (which will be the Affected
Party) where such action does not constitute an event described in
Section 5(a)(viii);

(iv) Credit Event Upon Merger. If “Credit Event Upon Merger” is specified in the
Schedule as applying to the party, such party (“X”), any Credit Support Provider
of X or any applicable Specified Entity of X consolidates or amalgamates with,
or merges with or into, or transfers all or substantially all its assets to,
another entity and such action does not constitute an event described in
Section 5(a)(viii) but the creditworthiness of the resulting, surviving or
transferee entity is materially weaker than that of X, such Credit Support
Provider or such Specified Entity, as the case may be, immediately prior to such
action (and, in such event, X or its successor or transferee, as appropriate,
will be the Affected Party); of

(v) Additional Termination Event. If any “Additional Termination Event” is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties shall be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).

(c) Event of Default and Illegality. If an event or circumstance which would
otherwise constitute or give rise to an Event of Default also constitutes an
Illegality, it will be treated as an Illegality and will not constitute an Event
of Default.



--------------------------------------------------------------------------------

6. Early Termination

(a) Right to Terminate Following Event of Default. If at any time an Event of
Default with respect to a party (the “Defaulting Party”) has occurred and is
then continuing, the other party (the “Non-defaulting Party”) may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
“Automatic Early Termination” is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(1), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).

(b) Right to Terminate Following Termination Event.

(i) Notice. If a Termination Event occurs, an Affected Party will, promptly upon
becoming aware of it, notify the other party, specifying the nature of that
Termination Event and each Affected Transaction and will also give such other
information about that Termination Event as the other party may reasonably
require.

(ii) Transfer to Avoid Termination Event. If either an Illegality under
Section 5(b)(i)(1) or a Tax Event occurs and there is only one Affected Party,
or if a Tax Event Upon Merger occurs and the Burdened Party is the Affected
Party, the Affected Party will, as a condition to its right to designate an
Early Termination Date under Section 6(b)(iv), use all reasonable efforts (which
will not require such party to incur a loss, excluding immaterial, incidental
expenses) to transfer within 20 days after it gives notice under Section 6(b)(i)
all its rights and obligations under this Agreement in respect of the Affected
Transactions to another of its Offices or Affiliates so that such Termination
Event ceases to exist.

If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).

Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.

(iii) Two Affected Parties. If an Illegality under Section 5(b)(i)(1) or a Tax
Event occurs and there are two Affected Parties, each party will use all
reasonable efforts to reach agreement within 30 days after notice thereof is
given under Section 6(b)(i) on action to avoid that Termination Event.

(iv) Right to Terminate. If:—

(1) a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii),
as the case may be, has not been effected with respect to all Affected
Transactions within 30 days after an Affected Party gives notice under
Section 6(b)(i); or

(2) an Illegality under Section 5(b)(i)(2), a Credit Event Upon Merger or an
Additional Termination Event occurs, or a Tax Event Upon Merger occurs and the
Burdened Party is not the Affected Party,

either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then continuing, designate a day not earlier than the day
such notice is effective as an Early Termination Date in respect of all Affected
Transactions.



--------------------------------------------------------------------------------

(c) Effect of Designation.

(i) If notice designating an Early Termination Date is given under Section 6(a)
or (b), the Early Termination Date will occur on the date so designated, whether
or not the relevant Event of Default or Termination Event is then continuing.

(ii) Upon the occurrence or effective designation of an Early Termination Date,
no further payments or deliveries under Section 2(a)(i) or 2(e) in respect of
the Terminated Transactions will be required to be made, but without prejudice
to the other provisions of this Agreement. The amount, if any, payable in
respect of an Early Termination Date shall be determined pursuant to
Section 6(e).

(d) Calculations.

(i) Statement. On or as soon as reasonably practicable following the occurrence
of an Early Termination Date, each party will make the calculations on its part,
if any, contemplated by Section 6(e) and will provide to the other party a
statement (1) showing, in reasonable detail, such calculations (including all
relevant quotations and specifying any amount payable under Section 6(e)) and
(2) giving details of the relevant account to which any amount payable to it is
to be paid. In the absence of written confirmation from the source of a
quotation obtained in determining a Market Quotation, the records of the party
obtaining such quotation will be conclusive evidence of the existence and
accuracy of such quotation.

(ii) Payment Date. An amount calculated as being due in respect of any Early
Termination Date under Section 6(e) will be payable on the day that notice of
the amount payable is effective (in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default) and on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (in the case of an Early Termination Date which is designated as a
result of a Termination Event). Such amount will be paid together with (to the
extent permitted under applicable law) interest thereon (before as well as after
judgment) in the Termination Currency, from (and including) the relevant Early
Termination Date to (but excluding) the date such amount is paid, at the
Applicable Rate. Such interest will be calculated on the basis of daily
compounding and the actual number of days elapsed.

(e) Payments on Early Termination. If an Early Termination Date occurs, the
following provisions shall apply based on the parties’ election in the Schedule
of a payment measure, either “Market Quotation” or “Loss”, and a payment method,
either the “First Method” or the “Second Method”. If the parties fail to
designate a payment measure or payment method in the Schedule, it will be deemed
that “Market Quotation” or the “Second Method”, as the case may be, shall apply.
The amount, if any, payable in respect of an Early Termination Date and
determined pursuant to this Section will be subject to any Set-off.

(i) Events of Default. If the Early Termination Date results from an Event of
Default:—

(1) First Method and Market Quotation. If the First Method and Market Quotation
apply, the Defaulting Party will pay to the Non-defaulting Party the excess, if
a positive number, of (A) the sum of the Settlement Amount (determined by the
Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party over (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party.

(2) First Method and Loss. If the First Method and Loss apply, the Defaulting
Party will pay to the Non-defaulting Party, if a positive number, the
Non-defaulting Party’s Loss in respect of this Agreement.



--------------------------------------------------------------------------------

(3) Second Method and Market Quotation. If the Second Method and Market
Quotation apply, an amount will be payable equal to (A) the sum of the
Settlement Amount (determined by the Non-defaulting Party) in respect of the
Terminated Transactions and the Termination Currency Equivalent of the Unpaid
Amounts owing to the Non-defaulting Party less (B) the Termination Currency
Equivalent of the Unpaid Amounts owing to the Defaulting Party. If that amount
is a positive number, the Defaulting Party will pay it to the Non-defaulting
Party; if it is a negative number, the Non-defaulting Party will pay the
absolute value of that amount to the Defaulting Party.

(4) Second Method and Loss. If the Second Method and Loss apply, an amount will
be payable equal to the Non-defaulting Party’s Loss in respect of this
Agreement. If that amount is a positive number, the Defaulting Party will pay it
to the Non-defaulting Party; if it is a negative number, the Non-defaulting
Party will pay the absolute value of that amount to the Defaulting Party.

(ii) Termination Events. If the Early Termination Date results from a
Termination Event:—

(1) One Affected Party. If there is one Affected Party, the amount payable will
be determined in accordance with Section 6(e)(i)(3), if Market Quotation
applies, or Section 6(e)(i)(4), if Loss applies, except that, in either case,
references to the Defaulting Party and to the Non-defaulting Party will be
deemed to be references to the Affected Party and the party which is not the
Affected Party, respectively, and, if Loss applies and fewer than all the
Transactions are being terminated, Loss shall be calculated in respect of all
Terminated Transactions.

(2) Two Affected Parties. If there are two Affected Parties:—

(A) if Market Quotation applies, each party will determine a Settlement Amount
in respect of the Terminated Transactions, and an amount will be payable equal
to (I) the sum of (a) one-half of the difference between the Settlement Amount
of the party with the higher Settlement Amount (“X”) and the Settlement Amount
of the party with the lower Settlement Amount (“Y”) and (b) the Termination
Currency Equivalent of the Unpaid Amounts owing to X less (II) the Termination
Currency Equivalent of the Unpaid Amounts owing to Y; and

(B) if Loss applies, each party will determine its Loss in respect of this
Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
(“X”) and the Loss of the party with the lower Loss (“Y”).

If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.

(iii) Adjustment for Bankruptcy. In circumstances where an Early Termination
Date occurs because “Automatic Early Termination” applies in respect of a party,
the amount determined under this Section 6(e) will be subject to such
adjustments as are appropriate and permitted by law to reflect any payments or
deliveries made by one party to the other under this Agreement (and retained by
such other party) during the period from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).

(iv) Pre-Estimate. The parties agree that if Market Quotation applies an amount
recoverable under this Section 6(e) is a reasonable pre-estimate of loss and not
a penalty. Such amount is payable for the loss of bargain and the loss of
protection against future risks and except as otherwise provided in this
Agreement neither party will be entitled to recover any additional damages as a
consequence of such losses.



--------------------------------------------------------------------------------

7. Transfer

Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that:—

(a) a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and

(b) a party may make such a transfer of all or any part of its interest in any
amount payable to it from a Defaulting Party under Section 6(e).

Any purported transfer that is not in compliance with this Section will be void.

 

8. Contractual Currency

(a) Payment in the Contractual Currency. Each payment under this Agreement will
be made in the relevant currency specified in this Agreement for that payment
(the “Contractual Currency”). To the extent permitted by applicable law, any
obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency, except to the extent such tender results in the actual
receipt by the party to which payment is owed, acting in a reasonable manner and
in good faith in converting the currency so tendered into the Contractual
Currency, of the full amount in the Contractual Currency of all amounts payable
in respect of this Agreement. If for any reason the amount in the Contractual
Currency so received falls short of the amount in the Contractual Currency
payable in respect of this Agreement, the party required to make the payment
will, to the extent permitted by applicable law, immediately pay such additional
amount in the Contractual Currency as may be necessary to compensate for the
shortfall. If for any reason the amount in the Contractual Currency so received
exceeds the amount in the Contractual Currency payable in respect of this
Agreement, the party receiving the payment will refund promptly the amount of
such excess.

(b) Judgments. To the extent permitted by applicable law, if any judgment or
order expressed in a currency other than the Contractual Currency is rendered
(i) for the payment of any amount owing in respect of this Agreement, (ii) for
the payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purposes of such
judgment or order and the rate of exchange at which such party is able, acting
in a reasonable manner and in good faith in converting the currency received
into the Contractual Currency, to purchase the Contractual Currency with the
amount of the currency of the judgment or order actually received by such party.
The term “rate of exchange” includes, without limitation, any premiums and costs
of exchange payable in connection with the purchase of or conversion into the
Contractual Currency.

(c) Separate Indemnities. To the extent permitted by applicable law, these
indemnities constitute separate and independent obligations from the other
obligations in this Agreement, will be enforceable as separate and independent
causes of action, will apply notwithstanding any indulgence granted by the party
to which any payment is owed and will not be affected by judgment being obtained
or claim or proof being made for any other sums payable in respect of this
Agreement.

(d) Evidence of Loss. For the purpose of this Section 8, it will be sufficient
for a party to demonstrate that it would have suffered a loss had an actual
exchange or purchase been made.



--------------------------------------------------------------------------------

9. Miscellaneous

(a) Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings with respect thereto.

(b) Amendments. No amendment, modification or waiver in respect of this
Agreement will be effective unless in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or electronic messages on an electronic messaging system.

(c) Survival of Obligations. Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.

(d) Remedies Cumulative. Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.

(e) Counterparts and Confirmations.

(i) This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.

(ii) The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement. The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.

(f) No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.

(g) Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

 

10. Offices; Multibranch Parties

(a) If Section 10(a) is specified in the Schedule as applying, each party that
enters into a Transaction through an Office other than its head or home office
represents to the other party that, notwithstanding the place of booking office
or jurisdiction of incorporation or organisation of such party, the obligations
of such party are the same as if it had entered into the Transaction through its
head or home office. This representation will be deemed to be repeated by such
party on each date on which a Transaction is entered into.

(b) Neither party may change the Office through which it makes and receives
payments or deliveries for the purpose of a Transaction without the prior
written consent of the other party.

(c) If a party is specified as a Multibranch Party in the Schedule, such
Multibranch Party may make and receive payments or deliveries under any
Transaction through any Office listed in the Schedule, and the Office through
which it makes and receives payments or deliveries with respect to a Transaction
will be specified in the relevant Confirmation.

 

11. Expenses

A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees and
Stamp Tax, incurred by such other party by reason of the enforcement and
protection of its rights under this Agreement or any Credit Support Document to
which the Defaulting Party is a party or by reason of the early termination of
any Transaction, including, but not limited to, costs of collection.



--------------------------------------------------------------------------------

12. Notices

(a) Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner set forth below (except that a notice or
other communication under Section 5 or 6 may not be given by facsimile
transmission or electronic messaging system) to the address or number or in
accordance with the electronic messaging system details provided (see the
Schedule) and will be deemed effective as indicated:—

(i) if in writing and delivered in person or by courier, on the date it is
delivered;

(ii) if sent by telex, on the date the recipient’s answerback is received;

(iii) if sent by facsimile transmission, on the date that transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender’s facsimile machine);

(iv) if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted; or

(v) if sent by electronic messaging system, on the date that electronic message
is received,

unless the date of that delivery (or attempted delivery) or that receipt as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.

(b) Change of Addresses. Either party may by notice to the other change the
address, telex or facsimile number or electronic messaging system details at
which notices or other communications are to be given to all

 

13. Governing Law and Jurisdiction

(a) Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in the Schedule.

(b) Jurisdiction. With respect to any suit, action or proceedings relating to
this Agreement (“Proceedings”), each party irrevocably:—

(i) submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City, if this Agreement is expressed to
be governed by the laws of the State of New York; and

(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.

Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.



--------------------------------------------------------------------------------

(c) Service of Process. Each party irrevocably appoints the Process Agent (if
any) specified opposite its name in the Schedule to receive, for it and on its
behalf, service of process in any Proceedings. If for any reason any party’s
Process Agent is unable to act as such, such party will promptly notify the
other party and within 30 days appoint a substitute process agent acceptable to
the other party. The parties irrevocably consent to service of process given in
the manner provided for notices in Section 12. Nothing in this Agreement will
affect the right of either party to serve process in any other manner permitted
by law.

(d) Waiver of Immunities. Each party irrevocably waives, to the fullest extent
permitted by applicable law, with respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction, order for specific performance or for
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.

 

14. Definitions

As used in this Agreement: —

“Additional Termination Event” has the meaning specified in Section 5(b).

“Affected Party” has the meaning specified in Section 5(b).

“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.

“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.

“Applicable Rate” means: —

(a) in respect of obligations payable or deliverable (or which would have been
but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;

(b) in respect of an obligation to pay an amount under Section 6(e) of either
party from and after the date (determined in accordance with Section 6(d)(ii))
on which that amount is payable, the Default Rate;

(c) in respect of all other obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default
Rate; and

(d) in all other cases, the Termination Rate.

“Burdened Party” has the meaning specified in Section 5(b).

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the date on which the
relevant Transaction is entered into.

“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.

“Credit Event Upon Merger” has the meaning specified in Section 5(b).

“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.

“Credit Support Provider” has the meaning specified in the Schedule.

“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.



--------------------------------------------------------------------------------

“Defaulting Party” has the meaning specified in Section 6(a).

“Early Termination Date” means the date determined in accordance with
Section 6(a) or 6(b)(iv).

“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.

“Illegality” has the meaning specified in Section 5(b).

“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).

“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.

“Local Business Day” means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any obligation under Section 2(a)(i), in
the place(s) specified in the relevant Confirmation or, if not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions
contained, or incorporated by reference, in this Agreement, (b) in relation to
any other payment, in the place where the relevant account is located and, if
different. in the principal financial centre, if any, of the currency of such
payment, (c) in relation to any notice or other communication, including notice
contemplated under Section 5(a)(i), in the city specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(d) in relation to Section 5(a)(v)(2), in the relevant locations for performance
with respect to such Specified Transaction.

“Loss” means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as a negative number)
in connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including any loss of bargain, cost
of funding or, at the election of such party but without duplication, loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position (or any gain resulting from
any of them). Loss includes losses and costs (or gains) in respect of any
payment or delivery required to have been made (assuming satisfaction of each
applicable condition precedent) on or before the relevant Early Termination Date
and not made, except, so as to avoid duplication, if Section 6(c)(i)(1) or
(3) or 6(e)(ii)(2)(A) applies. Loss does not include a party’s legal fees and
out-of-pocket expenses referred to under Section 11. A party will determine its
Loss as of the relevant Early Termination Date, or, if that is not reasonably
practicable, as of the earliest date thereafter as is reasonably practicable. A
party may (but need not) determine its Loss by reference to quotations of
relevant rates or prices from one or more leading dealers in the relevant
markets.

“Market Quotation” means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers. Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the “Replacement Transaction”) that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have



--------------------------------------------------------------------------------

been required after that date. For this purpose, Unpaid Amounts in respect of
the Terminated Transaction or group of Terminated Transactions are to be
excluded but, without limitation, any payment or delivery that would, but for
the relevant Early Termination Date, have been required (assuming satisfaction
of each applicable condition precedent) after that Early Termination Date is to
be included. The Replacement Transaction would be subject to such documentation
as such party and the Reference Market-maker may, in good faith, agree. The
party making the determination (or its agent) will request each Reference
Market-maker to provide its quotation to the extent reasonably practicable as of
the same day and time (without regard to different time zones) on or as soon as
reasonably practicable after the relevant Early Termination Date. The day and
time as of which those quotations are to be obtained will be selected in good
faith by the party obliged to make a determination under Section 6(e), and, if
each party is so obliged, after consultation with the other. If more than three
quotations are provided, the Market Quotation will be the arithmetic mean of the
quotations, without regard to the quotations having the highest and lowest
values, If exactly three such quotations are provided, the Market Quotation will
be the quotation remaining after disregarding the highest and lowest quotations.
For this purpose, if more than one quotation has the same highest value or
lowest value, then one of such quotations shall be disregarded. If fewer than
three quotations are provided, it will be deemed that the Market Quotation in
respect of such Terminated Transaction or group of Terminated Transactions
cannot be determined.

“Non-default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting Party (as certified by it) if
it were to fund the relevant amount.

“Non-defaulting Party” has the meaning specified in Section 6(a).

“Office” means a branch or office of a party, which may be such party’s head or
home office.

“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Reference Market-makers” means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same city.

“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.

“Scheduled Payment Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.

“Set-off” means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.

“Settlement Amount” means, with respect to a party and any Early Termination
Date, the sum of.-

(a) the Termination Currency Equivalent of the Market Quotations (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation is determined; and

(b) such party’s Loss (whether positive or negative and without reference to any
Unpaid Amounts) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result.

“Specified Entity” has the meaning specified in the Schedule.



--------------------------------------------------------------------------------

“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.

“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions), (b) any combination of
these transactions and (c) any other transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation.

“Stamp Tax” means any stamp, registration, documentation or similar tax.

“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.

“Tax Event” has the meaning specified in Section 5(b).

“Tax Event Upon Merger” has the meaning specified in Section 5(b).

“Terminated Transactions” means with respect to any Early Termination Date
(a) if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if “Automatic Early Termination” applies, immediately
before that Early Termination Date).

“Termination Currency” has the meaning specified in the Schedule.

“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Market Quotation or Loss (as the case may be), is determined as of
a later date, that later date, with the Termination Currency at the rate equal
to the spot exchange rate of the foreign exchange agent (selected as provided
below) for the purchase of such Other Currency with the Termination Currency at
or about 11:00 a.m. (in the city in which such foreign exchange agent is
located) on such date as would be customary for the determination of such a rate
for the purchase of such Other Currency for value on the relevant Early
Termination Date or that later date. The foreign exchange agent will, if only
one party is obliged to make a determination under Section 6(e), be selected in
good faith by that party and otherwise will be agreed by the parties

“Termination Event” means an Illegality, a Tax Event or a Tax Event Upon Merger
or, if specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event.

“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.

“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for
Section 2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date and
(b) in respect of each Terminated Transaction. for each obligation under
Section 2(a)(i) which was (or would have been but for Section 2(a)(iii))
required to be settled by delivery to such party on or prior to such Early
Termination Date and which has not been so settled as at such Early Termination
Date, an amount equal to the fair market



--------------------------------------------------------------------------------

value of that which was (or would have been) required to be delivered as of the
originally scheduled date for delivery, in each case together with (to the
extent permitted under applicable law) interest, in the currency of such
amounts, from (and including) the date such amounts or obligations were or would
have been required to have been paid or performed to (but excluding) such Early
Termination Date, at the Applicable Rate. Such amounts of interest will be
calculated on the basis of daily compounding and the actual number of days
elapsed. The fair market value of any obligation referred to in clause (b) above
shall be reasonably determined by the party obliged to make the determination
under Section 6(e) or, if each party is so obliged, it shall be the average of
the Termination Currency Equivalents of the fair market values reasonably
determined by both parties.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

DEUTSCHE BANK AG, NEW YORK BRANCH   AMERICREDIT AUTOMOBILE RECEIVABLES TRUST
2008-1         (Name of Party)   (Name of Party)         By: AMERICREDIT
FINANCIAL SERVICES, INC., as Attorney-In-Fact By:   /s/ Kathleen Yohe     By  
/s/ Connie Coffey   Name:   Kathleen Yohe       Name:   Connie Coffey   Title:  
      Title:   Senior Vice President   Date:   October 9, 2008       Date:  
October 9, 2008             By:   /s/ David N. Santore           Name:   David
N. Santore           Title:   Vice President           Date:   October 9, 2008  
     



--------------------------------------------------------------------------------

SCHEDULE

to the

MASTER AGREEMENT

dated as of October 9, 2008 between

DEUTSCHE BANK AG, NEW YORK BRANCH (“Party A”)

and

AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2008-1 (“Party B”)

Part 1. Termination Provisions

 

(a) “Specified Entity” means, with respect to Party A for the purpose of
Section 5(a)(vii) of this Agreement, none, and with respect to Party B for all
purposes of this Agreement, none.

 

(b) “Specified Transaction” has its meaning as defined in Section 14 of this
Agreement.

 

(c) The “Automatic Early Termination” provision of Section 6(a) of this
Agreement does not apply to Party A or Party B.

 

(d) [Reserved]

 

(e) Payments on Early Termination. Except as otherwise provided in this
Schedule, “Market Quotation” and the “Second Method” apply.

 

(f) “Termination Currency” means United States Dollars.

 

(G) TIMING OF PARTY B TERMINATION PAYMENT. If an amount calculated as being due
in respect of an Early Termination Date under Section 6(e) of this Agreement is
an amount to be paid by Party B to Party A then, notwithstanding the provisions
of Section 6(d)(ii) of this Agreement, such amount will be payable on the first
Distribution Date following the date on which the payment would have been
payable as determined in accordance with Section 6(d)(ii); provided that if the
date on which the payment would have been payable as determined in accordance
with Section 6(d)(ii) is a Distribution Date, then the payment will be payable
on the date determined in accordance with Section 6(d)(ii).

 

(h) Limitation on Defaults by Party A and Party B. The Events of Default
specified in Section 5 of this Agreement shall not apply to Party A or Party B
except for the following:

 

  (i) With respect to both Party A and Party B, Section 5(a)(i) of this
Agreement (Failure to Pay or Deliver) subject to the provisions of the last
paragraph hereof;

 

  (ii) With respect to Party A only, Section 5(a)(ii) of this Agreement (Breach
of Agreement); provided that Section 5(a)(ii) will not apply to Party A with
respect to Party A’s failure to comply with its obligations under Part 5(b)(ii)
or 5(b)(iii) herein or under the Credit Support Annex;

 

  (iii) With respect to Party A only, Section 5(a)(iii) of this Agreement
(Credit Support Default) subject to the provisions of the last paragraph hereof;
provided that Section 5(a)(iii)(1) shall apply to Party B with respect to Party
B’s obligations under Paragraph 3(b) of any Credit Support Annex;

 

  (iv) With respect to Party A only, Section 5(a)(iv) of this Agreement
(Misrepresentation);

 

  (v) With respect to Party A only, Section 5(a)(vi) of this Agreement (Cross
Default), subject to amendment by adding at the end thereof the following words:

“provided, however, that, notwithstanding the foregoing, an Event of Default
shall not occur under either (1) or (2) above if (I) the default, or other
similar event or condition referred to in (1) or the



--------------------------------------------------------------------------------

failure to pay referred to in (2) is a failure to pay or deliver caused by an
error or omission of an administrative or operational nature, and (II) funds or
the asset to be delivered were available to such party to enable it to make the
relevant payment or delivery when due and (III) such payment or delivery is made
within three (3) Local Business Days following receipt of written notice from an
interested party of such failure to pay.”

For the purposes of this Part 1(h)(v), “Threshold Amount” shall mean, with
respect to Party A, three percent (3%) of the Stockholders’ Equity of the
Relevant Entity. “Stockholders’ Equity” means with respect to an entity, at any
time (as shown in the most recent annual audited financial statements of such
entity), the sum at such time of (i) its capital stock (including preferred
stock) outstanding, taken at par value, (ii) its capital surplus and (iii) its
retained earnings, minus (iv) treasury stock, each to be determined in
accordance with generally accepted accounting principles consistently applied.

“Specified Indebtedness,” with respect to Party A, shall have the meaning
specified in Section 14 but shall exclude deposits.

 

  (vi) With respect to both Party A and Party B, Section 5(a)(vii) of this
Agreement (Bankruptcy); provided that clauses (2), (7) and (9) thereof shall not
apply with respect to Party B, provided further that clause (4) shall not apply
to Party B to the extent that it refers to proceedings or petitions instituted
or presented by Party A or any of its Affiliates, provided further that clause
(6) shall not apply to Party B to the extent that it refers to (i) any
appointment that is effected by or pursuant to the Basic Documents or (ii) any
appointment to which Party B has not become subject, and provided further that
clause (8) shall not apply to Party B to the extent that clause (8) relates to
clauses (2), (4), (6) and (7) (except to the extent that such provisions are not
disapplied to Party B); and

 

  (vii) With respect to both Party A and Party B, Section 5(a)(viii) of this
Agreement (Merger Without Assumption).

Notwithstanding Sections 5(a)(i) and 5(a)(iii) of this Agreement, any failure by
Party A to comply with or perform any obligation to be complied with or
performed by Party A under the Credit Support Annex shall not be an Event of
Default unless (A) (i) the Second Rating Trigger Requirements apply and at least
30 Local Business Days have elapsed since the last time the Second Rating
Trigger Requirements did not apply and (ii) such failure is not remedied on or
before the third Local Business Day after notice of such failure is given to
Party A, or (B) (i) a Ratings Event has occurred and is continuing and at least
10 Local Business Days have elapsed since the date on which a Ratings Event
occurred and (ii) such failure is not remedied on or before the third Local
Business Day after notice of such failure is given to Party A.

 

(i) Limitation on Termination Events by Party A and Party B. The Termination
Events specified in Section 5 of this Agreement shall not apply to Party A or
Party B except for the following:

 

  (i) With respect to both Party A and Party B, Section 5(b)(i) of this
Agreement (Illegality);

 

  (ii) With respect to both Party A and Party B, Section 5(b)(ii) of this
Agreement (Tax Event); and

 

  (iii) With respect to both Party A and Party B, Section 5(b)(iii) of this
Agreement (Tax Event Upon Merger); provided that Party A shall not be entitled
to designate an Early Termination Date by reason of a Tax Event Upon Merger in
respect of which it is the Affected Party.



--------------------------------------------------------------------------------

(j) Additional Termination Events. The occurrence of any of the following events
shall be an Additional Termination Event.

 

  (i) First Rating Trigger. If at any time no Relevant Entity maintains the
First Trigger Required Ratings and the Second Rating Trigger Requirements do not
apply and Party A has failed to (A) comply with or perform any obligation to be
complied with or performed by Party A in accordance with the Credit Support
Annex or Part 5(b) hereof (after giving effect to the relevant time frame
specified in Part 5(b) hereof), (B) furnish an Eligible Guarantee of Party A’s
obligations under this Agreement from a guarantor that maintains the First
Trigger Required Ratings and/or the Second Trigger Required Ratings (provided,
that if such guarantor maintains only the Second Trigger Required Ratings, it
must post collateral in the amount required to be posted pursuant to the terms
of the Credit Support Annex (such amount which is the greatest of the amounts
required to be posted by Moody’s and S&P) at the time that such Eligible
Guarantee is so furnished) or (C) obtain an Eligible Replacement pursuant to
Part 6(a) that (1) upon satisfaction of the Rating Agency Condition (as defined
below) assumes the obligations of Party A under this Agreement (through a
novation or other assignment and assumption agreement in form and substance
reasonably satisfactory to Party B) or (2) having provided prior written notice
to S&P, replaces the outstanding Transactions hereunder with transactions on
identical terms, except that Party A shall be replaced as counterparty (provided
that such Eligible Replacement, as of the date of such assumption or
replacement, will not, as a result thereof, be required to withhold or deduct on
account of tax under the Agreement or the new Transactions, as applicable, and
such assumption or replacement will not lead to a Termination Event or Event of
Default occurring under the Agreement or new Transactions, as applicable). With
respect to the foregoing Additional Termination Event, Party A shall be the sole
Affected Party and all Transactions shall be Affected Transactions.

 

  (ii) Second Rating Trigger. (1) The Second Rating Trigger Requirements apply
and 30 or more Local Business Days have elapsed since the last time the Second
Rating Trigger Requirements did not apply and (2) either (A) (x) at least one
Eligible Replacement has made a Firm Offer (which remains capable of becoming
legally binding upon acceptance) to be the transferee of a transfer to be made
in accordance with Part 6(a) below and/or (y) at least one entity with the First
Trigger Required Ratings and/or the Second Trigger Required Ratings has made a
Firm Offer (which remains capable of becoming legally binding upon acceptance by
the offeree) to provide an Eligible Guarantee in respect of all of Party A’s
present and future obligations under this Agreement or (B) Party A has not used
commercially reasonable efforts to obtain any such Firm Offer. With respect to
the foregoing Additional Termination Event, Party A shall be the sole Affected
Party and all Transactions shall be Affected Transactions.

 

  (iii) Ratings Event. Party A fails to comply with any downgrade provisions as
set forth in Part 5(b)(ii) or 5(b)(iii), as applicable, after giving effect to
the relevant time frame specified therein. With respect to the foregoing
Additional Termination Event, Party A shall be the sole Affected Party and all
Transactions shall be Affected Transactions.

 

  (iv) Regulation AB Matters. Party A fails to comply with Part 6(n)(ii) of this
Agreement. With respect to the foregoing Additional Termination Event, Party A
shall be the sole Affected Party and all Transactions shall be Affected
Transactions.

 

  (v) Termination. Party B is dissolved. With respect to the foregoing
Additional Termination Event, Party B shall be the sole Affected Party and all
Transactions shall be Affected Transactions.

 

  (vi) Acceleration. The Trustee declares the Notes due and payable for any
reason and such declaration is (or becomes) unrescindable or irrevocable. With
respect to the foregoing Additional Termination Event, Party B shall be the sole
Affected Party and all Transactions shall be Affected Transactions.

 

  (vii)

Redemption. Any mandatory redemption, auction call redemption, optional
redemption, tax redemption, clean-up call or other prepayment in full or
repayment in full of all Notes outstanding occurs under the Indenture (or any
notice is given to that effect and such mandatory redemption,



--------------------------------------------------------------------------------

 

auction call redemption, optional redemption, tax redemption, clean-up call or
other prepayment or repayment is not capable of being rescinded). With respect
to the foregoing Additional Termination Event, Party B shall be the sole
Affected Party and all Transactions shall be Affected Transactions.

 

  (viii) Default. Any Event of Default (as defined in the Indenture) occurs
under the Indenture (or any notice is given by the Trustee or any other
authorized party to that effect), the Notes have been declared due and payable
under the Indenture (and such declaration has not been rescinded and annulled in
accordance with the Indenture), and the Trustee, the Noteholders or any other
party authorized under the terms of the Basic Documents or by law: (1) initiates
procedures to sell, liquidate or dispose of any of the Collateral under the
Indenture; (2) institutes Proceedings for the collection of all amounts payable
under the Indenture; (3) institutes Proceedings for the complete or partial
foreclosure of the Indenture with respect to the Collateral; or (4) exercises
any remedies of a secured party under the UCC with respect to the Collateral,
and any such action is not to judgment or final decree. With respect to the
foregoing Additional Termination Event, Party B shall be the sole Affected Party
and all Transactions shall be Affected Transactions; provided, however, in
connection with the foregoing Additional Termination Event, for purposes of
designating any Early Termination Date, notwithstanding anything contained in
Section 6(a) of the Agreement to the contrary, either Party A or Party B shall
be permitted to designate an Early Termination Date.

 

  (ix) Amendment. Any Basic Document is amended or modified without the prior
written consent of Party A if the consent of Party A is required pursuant to the
terms of the related Basic Document; provided, however, that it shall not be an
Additional Termination Event where such amendment or modification involves the
appointment of any successor trustee, securities administrator, master servicer
or servicer pursuant to the terms of the Indenture. With respect to the
foregoing Additional Termination Event, Party B shall be the sole Affected Party
and all Transactions shall be Affected Transactions.

 

(k) Calculations. Notwithstanding Section 6 of this Agreement, for so long as
Party A is (A) the sole Affected Party in respect of an Additional Termination
Event or a Tax Event Upon Merger or (B) the Defaulting Party in respect of any
Event of Default, the following shall apply:

 

  (i) The definition of “Market Quotation” shall be deleted in its entirety and
replaced with the following:

“Market Quotation” means, with respect to one or more Terminated Transactions, a
Firm Offer which is (1) made by a Reference Market-maker that is an Eligible
Replacement, (2) for an amount that would be paid to Party B (expressed as a
negative number) or by Party B (expressed as a positive number) in consideration
of an agreement between Party B and such Reference Market-maker to enter into a
transaction (the “Replacement Transaction”) that would have the effect of
preserving for such party the economic equivalent of any payment or delivery
(whether the underlying obligation was absolute or contingent and assuming the
satisfaction of each applicable condition precedent) by the parties under
Section 2(a)(i) in respect of such Terminated Transactions or group of
Terminated Transactions that would, but for the occurrence of the relevant Early
Termination Date, have been required after that date, (3) made on the basis that
Unpaid Amounts in respect of the Terminated Transaction or group of Transactions
are to be excluded but, without limitation, any payment or delivery that would,
but for the relevant Early Termination Date, have been required (assuming
satisfaction of each applicable condition precedent) after that Early
Termination Date is to be included and (4) made in respect of a Replacement
Transaction with terms substantially the same as those of this Agreement (save
for the exclusion of provisions relating to Transactions that are not intended
to be replacements for Terminated Transactions).

 

  (ii) The definition of “Settlement Amount” shall be deleted in its entirety
and replaced with the following:

“Settlement Amount” means, with respect to any Early Termination Date, an amount
(as determined by Party B) equal to the Termination Currency Equivalent of the
amount (whether



--------------------------------------------------------------------------------

positive or negative) of any Market Quotation for the relevant Terminated
Transaction or group of Terminated Transactions that is accepted by Party B so
as to become legally binding; provided that:

 

  (A) If, on the day falling ten Local Business Days after the day on which the
Early Termination Date is designated or such later day as Party B may specify in
writing to Party A (but in either case no later than the Early Termination Date)
(such day the “Latest Settlement Amount Determination Day”), no Market Quotation
for the relevant Terminated Transaction or group of Terminated Transactions has
been accepted by Party B so as to become legally binding and one or more Market
Quotations have been made and remain capable of becoming legally binding upon
acceptance, the Settlement Amount shall equal the Termination Currency
Equivalent of the amount (whether positive or negative) of the lowest of such
Market Quotations (for the avoidance of doubt, the lowest negative number shall
equal the largest absolute value such that, for example, negative 3 shall be
lower than negative 2); or

 

  (B) If, on the Latest Settlement Amount Determination Day, no Market Quotation
for the relevant Terminated Transaction or group of Terminated Transactions is
accepted by Party B so as to become legally binding and no Market Quotations
have been made and remain capable of becoming legally binding upon acceptance,
the Settlement Amount shall equal Party B’s Loss (whether positive or negative
and without reference to any Unpaid amounts) for the relevant Terminated
Transaction or group of Terminated Transactions.

 

  (iii) For the purpose of clause (4) of the definition of Market Quotation,
Party B shall determine in its sole discretion, acting in a commercially
reasonable manner, whether a Firm Offer is made in respect of a Replacement
Transaction with commercial terms substantially the same as those of this
Agreement (save for the exclusion of provisions relating to Transactions that
are not Terminated Transactions); provided, however, that notwithstanding the
provisions of this Part 1(k), nothing in this Agreement shall preclude Party A
from obtaining Market Quotations.

 

  (iv) At any time on or before the Latest Settlement Amount Determination Day
at which two or more Market Quotations remain capable of becoming legally
binding upon acceptance, Party B shall be entitled to accept only the lowest of
such Market Quotations.

 

  (v) If Party B requests Party A in writing to obtain Market Quotations, Party
A shall use its reasonable efforts to do so before the Latest Settlement Amount
Determination Day.

 

  (vi) If the Settlement Amount is a negative number, Section 6(e)(i)(3) of this
Agreement shall be deleted in its entirety and replaced with the following:

Second Method and Market Quotation. If Second Method and Market Quotation apply,
(1) Party B shall pay to Party A an amount equal to the absolute value of the
Settlement Amount in respect of the Terminated Transactions, (2) Party B shall
pay to Party A the Termination Currency Equivalent of the Unpaid Amounts owing
to Party A and (3) Party A shall pay to Party B the Termination Currency
Equivalent of the Unpaid Amounts owing to Party B; provided that, (i) the
amounts payable under (2) and (3) shall be subject to netting in accordance with
Section 2(c) of this Agreement and (ii) notwithstanding any other provision of
this Agreement, any amount payable by Party A under (3) shall not be netted-off
against any amount payable by Party B under (1).

 

(l) DESIGNATION OF EARLY TERMINATION DATE; AMENDMENTS. Notwithstanding any other
provision of this Agreement, Party B shall not designate an Early Termination
Date, and no transfer of any rights or obligations under this Agreement shall be
made, unless each Rating Agency has been given prior written notice of such
amendment, designation or transfer. Furthermore, this Agreement will not be
amended unless the Rating Agency Condition is satisfied.

 

(m) No Suspension of Payments. Notwithstanding Section 2(a)(iii) of this
Agreement, Party A shall not suspend any payments due under a Transaction under
Section 2(a)(i).



--------------------------------------------------------------------------------

Part 2. Tax Provisions

 

(a) Payer Tax Representations. For the purpose of Section 3(e) of this
Agreement, each party makes the following representation: None.

 

(b) Gross Up. Section 2(d)(i)(4) shall not apply to Party B as X, and
Section 2(d)(ii) shall not apply to Party B as Y, in each case such that Party B
shall not be required to pay any additional amounts referred to therein.

 

(c) Indemnifiable Tax. The definition of “Indemnifiable Tax” in Section 14 is
deleted in its entirety and replaced with the following:

“Indemnifiable Tax” means, in relation to payments by Party A, any Tax and, in
relation to payments by Party B, no Tax; provided that nothing herein will
modify a party’s right to terminate by reason of a Tax Event Upon Merger.

 

(d) Payee Tax Representations. For the purpose of Section 3(f) of this
Agreement:

 

  (i) Party A makes the following representation(s): None

 

  (ii) Party B makes the following representation(s): None.

 

(e) Tax Forms.

 

  (i) Delivery of Tax Forms. For the purpose of Section 4(a)(i), and without
limiting Section 4(a)(iii), each party agrees to duly complete, execute and
deliver to the other party the tax forms specified below with respect to it
(A) before the first Payment Date under this Agreement and (B) promptly upon
reasonable demand by the other party.

In addition, in the case of any tax form that is a Periodic Tax Form required to
be delivered by Party B under this Agreement, Party B agrees to renew such tax
form prior to its expiration by completing, executing and delivering to Party A
that tax form (“Renewal Tax Form”) in each succeeding third year following the
year of execution of any such tax form or Renewal Tax Form delivered by Party B
to Party A under this Agreement so that Party A receives each Renewal Tax
Form not later than December 31 of the relevant year. “Periodic Tax Form” means
any U.S. IRS Form W-8BEN, W-8IMY or W-8EXP that is delivered by Party B to Party
A without a U.S. Taxpayer Identification Number.

 

  (ii) Tax Forms to be Delivered by Party A:

None specified.

 

  (iii) Tax forms to be Delivered by Party B:

Party B will deliver a correct, complete and duly executed U.S. IRS Form W-9 (or
successor thereto) that eliminates U.S. federal back-up withholding tax on
payments to Party B under this Agreement.

Part 3. Documents

 

(a) Delivery of Documents. When it delivers this Agreement, each party shall
also deliver its Closing Documents to the other party, and from time to time
after it delivers this Agreement, each party shall deliver its Other Documents
to the other party, in each case in form and substance reasonably satisfactory
to the other party. For each Transaction, a party shall deliver, promptly upon
request, a duly executed incumbency certificate for the person(s) executing the
Confirmations for the Transactions on behalf of that party.



--------------------------------------------------------------------------------

(b) Closing Documents.

 

  (i) For Party A, “Closing Documents” means:

 

  (A) an opinion of Party A’s counsel addressed to Party B and the Rating
Agencies in form and substance acceptable to Party B and the Rating Agencies;

 

  (B) a duly executed incumbency certificate for each person executing this
Agreement for Party A, or in lieu thereof, a copy of the relevant pages of its
official signature book; and

 

  (C) each Credit Support Document (if any) specified for Party A in this
Schedule, together with a duly executed incumbency certificate for the person(s)
executing that Credit Support Document, or in lieu thereof, a copy of the
relevant pages of its official signature book.

 

  (ii) For Party B, “Closing Documents” means:

 

  (A) an opinion of Party B’s counsel addressed to Party A and the Rating
Agencies in form and substance acceptable to Party A and the Rating Agencies;

 

  (B) a duly executed incumbency certificate with respect to each signatory to
this Agreement; and

 

  (C) a duly executed copy of the Indenture and the other operative documents
relating thereto and referred to therein, executed and delivered by the parties
thereto.

 

(c) Other Documents.

 

  (i) For Party A, “Other Documents” means: none.

 

  (i) For Party B, “Other Documents” means: a copy of each Servicer’s
Certificate that is delivered to the Trustee.

Part 4. Miscellaneous

 

(a) Addresses for Notices. For purposes of Section 12(a) of this Agreement, all
notices to a party shall, with respect to any particular Transaction, be sent to
its address, telex number or facsimile number specified in the relevant
Confirmation, provided that any notice under Section 5 or 6 of this Agreement,
and any notice under this Agreement not related to a particular Transaction,
shall be sent to a party at its address, telex number or facsimile number
specified below; provided, further, that any notice under the Credit Support
Annex shall be sent to a party at its address, telex number or facsimile number
specified in the Credit Support Annex.

To Party A:

DEUTSCHE BANK AG, NEW YORK BRANCH

Address for notices or communications to Party A:

Any notice to Party A relating to a particular Transaction shall be delivered to
the address or facsimile number specified in the relevant Confirmation of such
Transaction. Any notice delivered for purposes of Sections 5 and 6 (other than
notices under Section 5(a)(i) with respect to Party A) of this Agreement shall
be delivered to the following address:



--------------------------------------------------------------------------------

Deutsche Bank AG, Head Office

Taunusanlage 12

60262 Frankfurt

GERMANY

Attention: Legal Department

Fax No: 0049 69 910 36097

To Party B:

AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2008-1

c/o Wilmington Trust Company, as Owner Trustee

1100 North Market Street

Wilmington, Delaware 19890

with a copy to:

AMERICREDIT FINANCIAL SERVICES, INC.

801 Cherry Street, Suite 3900

Forth Worth, Texas 76102

Attention: Derivatives Operations

 

(b) Process Agent. For the purpose of Section 13(c) of this Agreement:

Party A appoints as its Process Agent: Not applicable

Party B appoints as its Process Agent: Not applicable.

 

(c) Offices. The provisions of Section 10(a) will apply to this Agreement.

 

(d) Multibranch Party. For the purpose of Section 10(c) of this Agreement,
neither party is a Multibranch Party.

 

(e) “Calculation Agent” means Party A; provided that if Party A is the
Defaulting Party, the Calculation Agent shall be any designated party mutually
agreed to by the parties until such time as Party A is no longer the Defaulting
Party.

 

(f) Credit Support Document.

 

  (i) For Party A, the following is a Credit Support Document: (i) the Credit
Support Annex dated the date hereof (the “Credit Support Annex”) and duly
executed and delivered by Party A and Party B; and (ii) any Eligible Guarantee,
if applicable.

 

  (ii) For Party B: none.

 

(g) Credit Support Provider.

 

  (i) For Party A, Credit Support Provider means: any guarantor under an
Eligible Guarantee, if applicable.

 

  (ii) For Party B, Credit Support Provider means: none.

 

(h) Governing Law. This Agreement will be governed by and construed in
accordance with the law (and not the law of conflicts except with respect to
§§ 5-1401 and 5-1402 of the New York General Obligations Law) of the State of
New York.

 

(i) Waiver of Jury Trial. To the extent permitted by applicable law, each party
irrevocably waives any and all right to trial by jury in any legal proceeding in
connection with this Agreement, any Credit Support Document to which it is a
party, or any Transaction.



--------------------------------------------------------------------------------

(j) Netting of Payments. Section 2(c)(ii) of this Agreement will apply to all
Transactions.

 

(k) “Affiliate” has its meaning as defined in Section 14 of this Agreement,
provided that Party B shall be deemed to have no Affiliates.

 

(l) Severability. If any term, provision, covenant, or condition of this
Agreement, or the application thereof to any party or circumstance, shall be
held to be illegal, invalid or unenforceable (in whole or in part) for any
reason, the remaining terms, provisions, covenants and conditions hereof shall
continue in full force and effect as if this Agreement had been executed with
the illegal, invalid or unenforceable portion eliminated, so long as this
Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter of this Agreement
and the deletion of such portion of this Agreement will not substantially impair
the respective benefits or expectations of the parties to this Agreement
provided, however, that this severability provision shall not be applicable if
any provision of Sections 1(c), 2, 5, 6 or 13 (or any definition or provision in
Section 14 to the extent it relates to, or is used in or in connection with any
such Section) shall be held to be invalid or unenforceable.

Part 5. Other Provisions

 

(a) 2006 ISDA Definitions. This Agreement and each Transaction are subject to
the 2006 ISDA Definitions (including its Annex) published by the International
Swaps and Derivatives Association, Inc. (together, the “2006 ISDA Definitions”)
and will be governed by the provisions of the 2006 ISDA Definitions. The
provisions of the 2006 ISDA Definitions are incorporated by reference in, and
shall form part of, this Agreement and each Confirmation. Any reference to a
“Swap Transaction(s)” in the 2006 ISDA Definitions is deemed to be a reference
to a “Transaction(s)” for purposes of this Agreement or any Confirmation, and
any reference to a “Transaction(s)” in this Agreement or any Confirmation is
deemed to be a reference to a “Swap Transaction(s)” for purposes of the 2006
ISDA Definitions. The provisions of this Agreement (exclusive of the 2006 ISDA
Definitions) shall prevail in the event of any conflict between such provisions
and the 2006 ISDA Definitions.

 

(b) Downgrade Provisions.

 

  (i) Second Trigger Failure Condition. So long as the Second Rating Trigger
Requirements apply, Party A shall, at its own expense use commercially
reasonable efforts, as soon as reasonably practicable (but not later than thirty
days after the Second Rating Trigger Requirements first apply), to either:

 

  (A) furnish an Eligible Guarantee of Party A’s obligations under this
Agreement from a guarantor that maintains the First Trigger Required Ratings
and/or the Second Trigger Required Ratings (provided, that if such guarantor
maintains only the Second Trigger Required Ratings, it must post collateral in
the amount required to be posted pursuant to the terms of the Credit Support
Annex (such amount which is the greatest of the amounts required to be posted by
Moody’s and S&P) at the time that such Eligible Guarantee is so furnished); or

 

  (B) obtain an Eligible Replacement pursuant to Part 6(a) that (1) upon
satisfaction of the Rating Agency Condition (as defined below) assumes the
obligations of Party A under this Agreement (through a novation or other
assignment and assumption agreement in form and substance reasonably
satisfactory to Party B) or (2) having provided prior written notice to S&P,
replaces the outstanding Transactions hereunder with transactions on identical
terms, except that Party A shall be replaced as counterparty, provided that such
Eligible Replacement, as of the date of such assumption or replacement, will
not, as a result thereof, be required to withhold or deduct on account of tax
under the Agreement or the new Transactions, as applicable, and such assumption
or replacement will not lead to a Termination Event or Event of Default
occurring under the Agreement or new Transactions, as applicable.



--------------------------------------------------------------------------------

  (ii) Collateralization Event. Within 10 calendar days from the date a
Collateralization Event has occurred and so long as such Collateralization Event
is continuing, Party A shall, at its sole expense, either:

 

  (A) post collateral in an amount required to be posted pursuant to terms of
the Credit Support Annex (such amount which is the greater of amounts required
to be posted by Moody’s, S&P); or

 

  (B) obtain an Eligible Replacement pursuant to Part 6(a) that (1) upon
satisfaction of the Rating Agency Condition (as defined below), assumes the
obligations of Party A under this Agreement (through a novation or other
assignment and assumption agreement in form and substance reasonably
satisfactory to Party B) or (2) having provided prior written notice to S&P,
replaces the outstanding Transactions hereunder with transactions on identical
terms, except that Party A shall be replaced as counterparty; provided that such
Eligible Replacement, as of the date of such assumption or replacement, will
not, as a result thereof, be required to withhold or deduct on account of tax
under the Agreement or the new Transactions, as applicable, and such assumption
or replacement will not lead to a Termination Event or Event of Default
occurring under the Agreement or new Transactions, as applicable.

 

  (iii) Ratings Event.

 

  (A) Upon the occurrence of a Ratings Event, Party A shall, at its own expense,
immediately post collateral in an amount required to be posted pursuant to the
terms of the Credit Support Annex (such amount which is the greatest of the
amounts required to be posted by Moody’s and S&P); and

 

  (B) Within 10 Local Business Days from the date a Ratings Event has occurred
and so long as such Ratings Event is continuing, Party A shall, at its sole
expense, obtain an Eligible Replacement that (1) upon satisfaction of the Rating
Agency Condition, assumes the obligations of Party A under this Agreement
(through a novation or other assignment and assumption agreement in form and
substance reasonably satisfactory to Party B) or (2) having provided prior
written notice to S&P, replaces the outstanding Transactions hereunder with
transactions on identical terms, except that Party A shall be replaced as
counterparty; provided that such Eligible Replacement, as of the date of such
assumption or replacement, will not, as a result thereof, be required to
withhold or deduct on account of tax under the Agreement or the new
Transactions, as applicable, and such assumption or replacement will not lead to
a Termination Event or Event of Default occurring under the Agreement or new
Transactions, as applicable.

 

  (iv) Downgrade Definitions.

 

  (A) “Collateralization Event” means:

With respect to a Relevant Entity that is a Financial Institution, either
(a) the unsecured, short-term debt obligations of the Relevant Entity are not
rated “A-1” or above by S&P or (b) if the Relevant Entity does not have a
short-term rating from S&P, the unsecured, long-term senior debt obligations of
a Relevant Entity are not rated “A+” or above by S&P (or such lower long-term
rating as satisfies the Rating Agency Condition with respect to S&P).

For the avoidance of doubt, the parties hereby acknowledge and agree that
notwithstanding the occurrence of a Collateralization Event, this Agreement and
each Transaction hereunder shall continue to be a Swap Agreement for purposes of
the Basic Documents.



--------------------------------------------------------------------------------

  (B) “Eligible Guarantee” means an unconditional and irrevocable guarantee
(a) in a form identical to that attached hereto as Exhibit A (except for the
name, address and the jurisdiction of the guarantor), and subject to notice to
the Rating Agencies, or that otherwise satisfies the Rating Agency Condition or
(b) that is provided by a guarantor as principal debtor rather than surety and
is directly enforceable by Party B, where either:

(1) a law firm has given a legal opinion confirming that none of the guarantor’s
payments to Party B under such guarantee will be subject to withholding for Tax;
or

(2) such guarantee provides that, in the event that any of such guarantor’s
payments to Party B are subject to withholding for Tax, such guarantor is
required to pay such additional amount as is necessary to ensure that the net
amount actually received by Party B (free and clear of any withholding tax) will
equal the full amount Party B would have received had no such withholding been
required.

 

  (C) “Eligible Replacement” means a transferee:

(1) either (a) with the First Trigger Required Ratings and/or the Second Trigger
Required Ratings (provided, that if such transferee maintains only the Second
Trigger Required Ratings, it must post collateral in the amount required to be
posted pursuant to the terms of the Credit Support Annex (such amount which is
the greatest of the amounts required to be posted by Moody’s and S&P) at the
time that it becomes a transferee) or (b) whose present and future obligations
owing to Party B are guaranteed pursuant to an Eligible Guarantee provided by a
guarantor with the First Trigger Required Ratings and/or the Second Trigger
Required Ratings (provided, that if such guarantor maintains only the Second
Trigger Required Ratings, it must post collateral in the amount required to be
posted pursuant to the terms of the Credit Support Annex (such amount which is
the greatest of the amounts required to be posted by Moody’s and S&P) at the
time that such Eligible Guarantee is so furnished); and

(2) that satisfies the Hedge Counterparty Ratings Requirement below.

 

  (D) “Financial Institution” means a bank, broker/dealer, insurance company,
structured investment vehicle or derivative product counterparty.

 

  (E) “Firm Offer” means an offer which, when made, was capable of becoming
legally binding upon acceptance.

 

  (F) “First Trigger Required Ratings” means with respect to an entity, either:

(1) where the entity is the subject of a Moody’s Short-term Rating, such
entity’s Moody’s Short-term Rating is “Prime-1” and the entity’s long-term,
unsecured and unsubordinated debt or counterparty obligations are rated “A2” or
above by Moody’s; or

(2) where the entity is not the subject of a Moody’s Short-term Rating, its
long-term, unsecured and unsubordinated debt or counterparty obligations are
rated “A1” or above by Moody’s.

 

  (G) “Hedge Counterparty Ratings Requirement” means with respect to an entity
either:

(1) the unsecured, short-term debt obligations of the Relevant Entity (or its
Credit Support Provider) are rated “A 1” or above by S&P; or



--------------------------------------------------------------------------------

(2) if the Relevant Entity does not have a short-term rating from S&P, the
unsecured, long-term senior debt obligations of the Relevant Entity (or its
Credit Support Provider) are rated “A+” or above by S&P.

For the purpose of this definition, no direct or indirect recourse against one
or more shareholders of the substitute counterparty (or against any Person in
control of, or controlled by, or under common control with, any such
shareholder) shall be deemed to constitute a guarantee, security or support of
the obligations of the substitute counterparty.

 

  (H) “Hedge Counterparty Ratings Threshold” means that either:

(1) with respect to a Relevant Entity that is a Financial Institution, either
(i) the unsecured, short-term debt obligations of the Relevant Entity are rated
“A-2” or above by S&P or (ii) if the Relevant Entity does not have a short-term
rating from S&P, the unsecured, long-term senior debt obligations of the
Relevant Entity are rated “BBB+” or above by S&P (or such lower long-term rating
as satisfies the Rating Agency Condition with respect to S&P); or

(2) with respect to a Relevant Entity that is not a Financial Institution,
either (i) the unsecured, short-term debt obligations of the Relevant Entity are
rated “A-1” or above by S&P or (ii) if the Relevant Entity does not have a
short-term rating from S&P, the unsecured, long-term senior debt obligations of
a Relevant Entity are rated “A+” or above by S&P (or such lower long-term rating
as satisfies the Rating Agency Condition with respect to S&P).

 

  (I) “Moody’s” means Moody’s Investors Service, Inc.

 

  (J) “Moody’s Short-term Rating” means a rating assigned by Moody’s under its
short-term rating scale in respect of an entity’s short-term, unsecured and
unsubordinated debt obligations.

 

  (K) “Rating Agency Condition” means first receiving prior written confirmation
from S&P that their then-current ratings of the rated Notes will not be
downgraded or withdrawn by such Rating Agency.

 

  (L) “Ratings Event” means that on any date the Relevant Entity shall fail to
satisfy the Hedge Counterparty Ratings Threshold or the Relevant Entity is no
longer rated by S&P.

 

  (M) “Relevant Entity” means Party A or any guarantor under an Eligible
Guarantee in respect of all of Party A’s present and future obligations under
this Agreement.

 

  (N) “S&P” means Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc.

 

  (O) “S&P Short-term Rating” means a rating assigned by S&P under its
short-term rating scale in respect of an entity’s short-term, unsecured and
unsubordinated debt obligations.

 

  (P) “Second Rating Trigger Requirements” shall apply at any time that no
Relevant Entity maintains the Second Trigger Required Ratings.



--------------------------------------------------------------------------------

  (Q) “Second Trigger Required Ratings” means with respect to an entity:

(1) where the entity is the subject of a Moody’s Short-term Rating, such
entity’s Moody’s Short-term Rating is “Prime-2” or above and its long-term,
unsecured and unsubordinated debt or counterparty obligations are rated “A3” or
above by Moody’s; and

(2) where such entity is not the subject of a Moody’s Short-term Rating, if the
entity’s long-term, unsecured and unsubordinated debt or counterparty
obligations are rated “A3” or above by Moody’s.

 

(c) Additional Representations. Section 3 of this Agreement is hereby amended by
adding the following Sections 3(g) and (h):

“(g) Non-Reliance. For any Relevant Agreement: (i) it acts as principal and not
as agent, (ii) it acknowledges that the other party acts only arm’s length and
is not its agent, broker, advisor or fiduciary in any respect, and any agency,
brokerage, advisory or fiduciary services that the other party (or any of its
affiliates) may otherwise provide to the party (or to any of its affiliates)
excludes the Relevant Agreement, (iii) it is relying solely upon its own
evaluation of the Relevant Agreement (including the present and future results,
consequences, risks, and benefits thereof, whether financial, accounting, tax,
legal, or otherwise) and upon advice from its own professional advisors, (iv) it
understands the Relevant Agreement and those risks, has determined they are
appropriate for it, and willingly assumes those risks, (v) it has not relied and
will not be relying upon any evaluation or advice (including any recommendation,
opinion, or representation) from the other party, its affiliates or the
representatives or advisors of the other party or its affiliates (except
representations expressly made in the Relevant Agreement or an opinion of
counsel required thereunder); and (vi) if a party is acting as a Calculation
Agent or Valuation Agent, it does so not as the other party’s agent or
fiduciary, but on an arm’s length basis for the purpose of performing an
administrative function in good faith.

“Relevant Agreement” means this Agreement, each Transaction, each Confirmation,
any Credit Support Document, and any agreement (including any amendment,
modification, transfer or early termination) between the parties relating
thereto or to any Transaction.

(h) Eligibility. It is an “eligible contract participant” within the meaning of
the Commodity Exchange Act (as amended by the Commodity Futures Modernization
Act of 2000).”

 

(d) Recorded Conversations. Each party and any of its Affiliates may
electronically record any of its telephone conversations with the other party or
with any of the other party’s Affiliates in connection with this Agreement or
any Transaction, and any such recordings may be submitted in evidence in any
proceeding to establish any matters pertinent to this Agreement or any
Transaction.

Part 6. Additional Terms

 

(a) Transfers by Party A.

 

  (i)

Notwithstanding anything to the contrary in Section 7 of the Agreement, Party A
may assign all of its rights and obligations under the Agreement (in one or more
transactions to one or more other entities, provided that all of its rights and
obligations relating to any single Transaction must be assigned to a single
entity), (1) to any Affiliate of Party A effective upon delivery to Party B of a
guarantee by Party A, in favor of Party B, of the obligations of such Affiliate,
(x) that is identical to the guarantee then in effect of the obligations of the
transferor (except for the name, address and the jurisdiction of such Affiliate)
or (y) that otherwise satisfies the Rating Agency Condition, or (2) to any
entity with the same or higher long term senior unsecured debt rating (as
determined by S&P or Moody’s) as Party A at the time of such transfer, in each
case provided that (A) the transferee is an Eligible Replacement and (B) in the
case of a transfer of less than all of Party A’s obligations under this
Agreement to a single entity, as determined by Party B acting in a commercially
reasonable manner. In the event of any such transfer, this Agreement shall be
replaced with an Agreement having identical terms except that Party A shall be
replaced as a counterparty or, solely with respect to clause (2) above, with an
agreement that otherwise satisfies



--------------------------------------------------------------------------------

 

the Rating Agency Condition. Notwithstanding the foregoing, any assignment
hereunder shall not be permitted if, as a result thereof, a payment becomes
subject to any deduction or withholding for or on account of any tax which would
not have arisen had such assignment not been effected or such transfer would
cause an Event of Default or Termination event to occur. Party A will provide
prior written notice to each Rating Agency of any such assignment. If an entity
has made a Firm Offer (which remains capable of becoming legally binding upon
acceptance) to be the transferee of a transfer, Party B shall at Party A’s
written request take any reasonable steps required to be taken by it to effect
such transfer. The costs of any transfer pursuant to this Part 6(a)(i) shall be
at the expense of Party A.

 

  (ii) All collateral posted by Party A shall be returned to Party A immediately
upon the assumption by a substitute counterparty of all of Party A’s obligations
hereunder and the posting by such substitute counterparty of collateral in the
amount required to be posted, if any, pursuant to the terms of the Credit
Support Annex (such amount which is the greatest of the amounts required to be
posted by Moody’s and S&P).

 

(b) Permitted Security Interest. For purposes of Section 7 of this Agreement,
Party A hereby consents to the Permitted Security Interest, subject to the
provisions of paragraph (c) below.

“Permitted Security Interest” means the collateral assignment by Party B of the
Swap Collateral to the Trustee pursuant to the Indenture, and the granting to
the Trustee of a security interest in the Swap Collateral pursuant to the
Indenture.

“Swap Collateral” means all right, title and interest of Party B in this
Agreement, each Transaction hereunder, and all present and future amounts
payable by Party A to Party B under or in connection with this Agreement or any
Transaction governed by this Agreement, whether or not evidenced by a
Confirmation, including, without limitation, any transfer or termination of any
such Transaction.

“Trustee” means Wells Fargo Bank, National Association or any successor acting
as indenture trustee pursuant to the Indenture.

 

(c) Effect of Permitted Security Interest.

 

  (i) Notwithstanding the Permitted Security Interest, Party B shall not be
released from any of its obligations under this Agreement or any Transaction,
and Party A may exercise its rights and remedies under this Agreement without
notice to, or the consent of the Trustee or any Noteholder except as otherwise
expressly provided in this Agreement.

 

  (ii) Party A’s consent to the Permitted Security Interest is expressly limited
to the Trustee for the benefit of the secured parties under the Indenture, and
Party A does not consent to the sale or transfer by the Trustee of the Swap
Collateral to any other person or entity (other than a successor to the Trustee
under the Indenture acting in that capacity).

 

  (iii) Party B hereby acknowledges that, as a result of the Permitted Security
Interest, all of its rights under this Agreement, including any Transaction,
have been assigned to the Trustee pursuant to the Indenture and notwithstanding
any other provision in this Agreement, Party B may not take any action hereunder
to exercise any of such rights without the prior written consent of the Trustee,
including, without limitation, providing any notice under this Agreement the
effect of which would be to cause an Early Termination Date to occur or be
deemed to occur. If Party B gives any notice to Party A for the purposes of
exercising any of Party B’s rights under this Agreement, Party A shall have the
option of treating that notice as void unless that notice is signed by the
Trustee acknowledging its consent to the provisions of that notice. Nothing
herein shall be construed as requiring the consent of the Owner Trustee, the
Trustee or any Noteholder for the performance by Party B of any of its
obligations hereunder.

 

  (iv) Except as expressly provided in this Agreement, Party A and Party B may
not enter into any agreement to dispose of any Transaction, whether in the form
of a termination, unwind, transfer or otherwise without the prior written
consent of the Trustee.



--------------------------------------------------------------------------------

  (v) Except as expressly provided in this Agreement, no amendment,
modification, or waiver in respect of this Agreement will be effective unless
(A) evidenced by a writing executed by each party hereto, and (B) the Trustee
has acknowledged its consent thereto in writing and each Rating Agency (other
than Moody’s) confirms that the amendment, modification or waiver will not cause
the reduction or withdrawal of its then current rating on any Notes under the
Indenture. Notwithstanding the foregoing, no Transactions may be entered into by
Party A and Party B pursuant to this Agreement other than the Transactions
memorialized by the Confirmation of the rate cap transaction with respect to the
Class A-1 Notes, dated as of October 9, 2008, the Confirmation of the interest
rate swap transaction with respect to the Class A-2 Notes, dated as of
October 9, 2008, and the Confirmation of the interest rate swap transaction with
respect to the Class A-3 Notes, dated as of October 9, 2008.

 

(d) Payments. All payments to Party B under this Agreement or any Transaction
shall be made to the appropriate account under the Basic Documents.

 

(e) Set-off. Except as otherwise provided in this Schedule, Party A and Party B
hereby waive any and all right of set-off with respect to any amounts due under
this Agreement or any Transaction, provided that nothing herein shall be
construed to waive or otherwise limit the netting provisions contained in
Sections 2(c) and 6 of this Agreement or the setoff rights contained in the
Credit Support Annex. Section 6(e) shall be amended by the deletion of the
following sentence: “The amount, if any, payable in respect of an Early
Termination Date and determined pursuant to this Section will be subject to any
Set-off”.

 

(f) Indenture.

 

  (i) Party B hereby acknowledges that Party A is a secured party under the
Indenture with respect to this Agreement and a third-party beneficiary under the
Indenture and that Party A has the benefit of the consent rights with respect to
proposed amendments of the Basic Documents (as defined in the Indenture) as set
forth in each related Basic Document.

“Indenture” means that certain Indenture, by and among Party B as Issuer, and
the Trustee, dated as of October 6, 2008, as the same may be amended, modified,
supplemented or restated from time to time.

 

  (ii) On the date Party B executes and delivers this Agreement and on each date
on which a Transaction is entered into, Party B hereby represents and warrants
to Party A: that the Indenture is in full force and effect; that Party B is not
party to any separate agreement with any of the parties to the Indenture that
has not been disclosed to Party A prior to such date and that would have the
effect of diminishing or impairing the rights, interests or benefits that have
been granted to Party A under, and which are expressly set forth in, the
Indenture; that Party B’s obligations under this Agreement are secured under the
Indenture; that this Agreement constitutes a “Swap Agreement” under the Basic
Documents applicable to it; that each Transaction entered into under this
Agreement is a Swap Agreement under the Basic Documents applicable to it; that
Party A constitutes a Swap Provider under the Basic Documents applicable to it;
that no Event of Default has occurred and is continuing as defined in the Basic
Documents applicable to it; that nothing herein violates or conflicts with any
of the provisions of the Basic Documents applicable to it or any other documents
executed in connection therewith. In addition, on each date on which a
Transaction is entered into, Party B hereby represents and warrants to Party A:
that the Transaction meets all of the requirements under the Basic Documents
applicable to it and does not violate or conflict with any of the provisions of
the Basic Documents applicable to it or any other documents executed in
connection therewith; and that under the terms of the Basic Documents applicable
to it, neither the consent of the Owner Trustee, the Trustee nor of any of the
Noteholders under the Basic Documents is required for Party B to enter into that
Transaction or for Party A to be entitled for that Transaction to the rights,
interests and benefits granted to Party A under the Basic Documents.

 

  (iii) Party B will provide at least five Business Days’ prior written notice,
or lesser time period as agreed to by Party A and Party B, to Party A of any
proposed amendment or modification to the Basic Documents.



--------------------------------------------------------------------------------

(g) Consent to Notice & Communications. Party B hereby consents to the giving to
the Trustee of notice by Party A of Party A’s address and telecopy and telephone
numbers for all purposes of the Basic Documents (as defined under the
Indenture), and in addition, Party A shall also be entitled at any time to
provide the Trustee with copies of this Agreement, including all Confirmations.
In addition, Party A shall not be precluded from communicating with the Trustee
or any party to, or any third party beneficiary under, the Basic Documents for
the purpose of exercising, enforcing or protecting any of Party A’s rights or
remedies under this Agreement.

 

(h) No Bankruptcy Petition. Without impairing any right afforded to it under the
Basic Documents as a third party beneficiary, Party A shall not institute
against or cause any other person to institute against, or join any other person
in instituting against Party B any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or other proceedings under any federal or
state bankruptcy, dissolution or similar law, for a period of one year and one
day (or any longer period as set forth in any such federal or state law)
following indefeasible payment in full of the Notes. Nothing shall preclude, or
be deemed to stop, Party A (i) from taking any action prior to the expiration of
the aforementioned one year and one day period, or if longer the applicable
preference period then in effect, in (A) any case or proceeding voluntarily
filed or commenced by Party B or (B) any involuntary insolvency proceeding filed
or commenced by a Person other than Party A, or (ii) from commencing against
Party B or any of the Collateral any legal action which is not a bankruptcy,
reorganization, arrangement, insolvency, moratorium, liquidation or similar
proceeding. This Part 6(h) shall survive termination of this Agreement.

 

(i) Limitation of Liability. It is expressly understood and agreed by the
parties hereto that (i) this Agreement is executed and delivered by the Trustee
not individually or personally but solely as trustee of the Trust, in the
exercise of the powers and authority conferred and vested in it, (ii) each of
the representations, undertakings and agreements herein made on the part of the
Trust is made and intended not as a personal representation, undertaking or
agreement by the Trustee but is made and intended for the purpose of binding
only the Trust, (iii) nothing herein contained shall be construed as creating
any liability on the part of the Trustee, individually or personally, to perform
any covenant either expressed or implied contained herein, all such liability,
if any, being expressly waived by the parties hereto and by any Person claiming
by, through or under the parties hereto and (iv) under no circumstances shall
the Trustee be personally liable for the payment of any indebtedness or expenses
of the Trust or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Trust under this
Agreement.

 

(j) Party A Rights Solely Against Collateral. The liability of Party B to Party
A hereunder is limited in recourse to the assets of the Trust, and to
distributions of interest proceeds and principal proceeds thereon applied in
accordance with the terms of the Indenture. Upon application of and exhaustion
of all of the assets of the Trust (and proceeds thereof) in accordance with the
Indenture, Party A shall not be entitled to take any further steps against Party
B to recover any sums due but still unpaid hereunder or thereunder, all claims
in respect of which shall be extinguished. Notwithstanding the foregoing or
anything herein to the contrary, Party A shall not be precluded from declaring
an Event of Default or from exercising any other right or remedy as set forth in
this Agreement or the Indenture. This Part 6(j) shall survive termination of
this Agreement.



--------------------------------------------------------------------------------

(k) Change of Account. Section 2(b) of this Agreement is hereby amended by the
addition of the words “to another account in the same legal and tax jurisdiction
as the original account” following the word “delivery” in the first line
thereof.

 

(l) Notice of Certain Events or Circumstances. Each party agrees, upon learning
of the occurrence or existence of any event or condition that constitutes (or
that with the giving of notice or passage of time or both would constitute) an
Event of Default or Termination Event with respect to such party, promptly to
give the other party notice of such event or condition (or, in lieu of giving
notice of such event or condition in the case of an event or condition that with
the giving of notice or passage of time or both would constitute an Event of
Default or Termination Event with respect to the party, to cause such event or
condition to cease to exist before becoming an Event of Default or Termination
Event); provided that failure to provide notice of such event or condition
pursuant to this Part 6(l) shall not constitute an Event of Default or a
Termination Event. Each party agrees to provide to the other party any other
notice reasonably expected to be provided to facilitate compliance with the
terms of this Agreement and the Credit Support Document.

 

(m) Regarding Party A. Party B acknowledges and agrees that Party A has had and
will have no involvement in and, accordingly Party A accepts no responsibility
for: (i) the establishment, structure, or choice of assets of Party B; (ii) the
selection of any person performing services for or acting on behalf of Party B;
(iii) the selection of Party A as the Counterparty; (iv) the terms of the Notes,
(v) other than with respect to the Prospectus Information (as defined herein),
the preparation of or passing on the disclosure and other information contained
in any offering circular or offering document for the Notes, the Basic
Documents, or any other agreements or documents used by Party B or any other
party in connection with the marketing and sale of the Notes; (vi) the ongoing
operations and administration of Party B, including the furnishing of any
information to Party B which is not specifically required under this Agreement
or (vii) any other aspect of Party B’s existence.

 

(n) Compliance with Regulation AB.

 

  (i) Party A has been advised by Party B that AmeriCredit Financial Services,
Inc. (the “Sponsor”), AFS SenSub Corp. (the “Depositor”) and Party B are
required under Regulation AB under the Securities Act of 1933 and the Securities
Exchange Act of 1934, as amended (“Regulation AB”), to disclose certain
information regarding Party A. Such information may include financial
information to the extent required under Item 1115 of Regulation AB.

 

  (ii)

If required, and only for so long as any Notes are registered with the
Securities and Exchange Commission and Party B is required to file periodic
reports as a result of such registration, upon written request, Party A shall
provide to Party B, the Depositor or the Sponsor the applicable financial
information described under Item 1115(b) of Regulation AB (the “Reg AB Financial
Information”) within ten (10) Business Days of receipt of a written request for
such Reg AB Financial Information by the Sponsor, the Depositor or Party B (the
“Response Period”), so long as the Sponsor, the Depositor or Party B has
reasonably determined, in good faith, that such information is required under
Regulation AB. In the event that Party A does not provide any such Reg AB
Financial Information by the end of the related Response Period, Party A shall
promptly, but in no event later than ten (10) Local Business Days following the
end of such Response Period shall either, at Party A’s own expense (1) find a
replacement counterparty that (A) has the ability to provide its applicable Reg
AB Financial Information, (B) satisfies the Rating Agency Condition, (C) is
acceptable to Party B, and (D) enters into an agreement with Party B
substantially in the form of this Agreement (such replacement counterparty, a
“Reg AB Approved Entity”); (2) obtain a guaranty of Party A’s obligations under
this Agreement from an affiliate of Party A that complies with the financial
information disclosure requirements of Item 1115 of Regulation AB, and cause
such affiliate to provide Swap Financial Disclosure and any future Swap
Financial Disclosure and other information pursuant to clause (1), such that
disclosure provided in respect of such affiliate will satisfy any disclosure
requirements applicable to the Swap Provider, or (3) transfer Eligible
Collateral to Party B’s Custodian in an amount (taking into account any amount
posted pursuant to Part 5(b) herein, if any) which is sufficient, as reasonably
determined in good faith by the Sponsor, to reduce the aggregate significance
percentage below



--------------------------------------------------------------------------------

 

10% (or, so long as Party A is able to provide the Swap Financial Disclosure
required pursuant to Item 1115(b)(1) of Regulation AB, below 20%, in the event
Party A is requested to provide the Swap Financial Disclosure required pursuant
to Item 1115(b)(2) of Regulation AB).

 

  (iii) If Party B, the Depositor or the Sponsor request (in writing) the Reg AB
Financial Information from Party A, then the Sponsor, the Depositor or Party B
will promptly (and in any event within one (1) Business Day of the date of the
request for the Reg AB Financial Information) provide Party A with a written
explanation of how the significance percentage was calculated.

 

  (iv) Party A represents and warrants that the statements appearing in the
Preliminary Prospectus Supplement, dated October 6, 2008, or in the Prospectus
Supplement, dated October 6, 2008, each relating to AmeriCredit Automobile
Receivables Trust 2008-1 under the headings “The Hedge Counterparty” (the
“Prospectus Information”) are true and correct in all material respects and do
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading.

 

  (v) (A) Party A shall indemnify and hold harmless Party B, the Sponsor, the
Depositor, their respective directors or officers and any person controlling
Party B, the Depositor or the Sponsor, from and against any and all losses,
claims, damages and liabilities caused by any untrue statement or alleged untrue
statement of a material fact contained in the Prospectus Information or in any
Reg AB Financial Information that Party A provides to Party B or the Sponsor
pursuant to this Part 6(y) (the “Party A Information”) or caused by any omission
or alleged omission to state in the Party A Information a material fact required
to be stated therein or necessary to make the statements therein not misleading.

(B) The Sponsor shall indemnify and hold harmless Party A, its respective
directors or officers and any person controlling Party A, from and against any
and all losses, claims, damages and liabilities caused by any untrue statement
or alleged untrue statement of a material fact contained in the Preliminary
Prospectus Supplement referred to in clause (iv) above (together with the
accompanying base Prospectus), the Prospectus Supplement referred to in clause
(iv) above (together with the accompanying base Prospectus) (collectively, the
“Prospectus Disclosure”) or caused by any omission or alleged omission to state
in the Prospectus Disclosure a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, however, that the Sponsor shall
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based upon any such untrue statement or alleged
untrue statement in or omission or alleged omission made in any such Prospectus
Disclosure in the Party A Information.

 

  (vi)

Promptly after the indemnified party under Part 6(n)(v) receives notice of the
commencement of any such action, the indemnified party will, if a claim in
respect thereof is to be made pursuant to Part 6(n)(v), promptly notify the
indemnifying party in writing of the commencement thereof. In case any such
action is brought against the indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to appoint counsel of the indemnifying party’s choice at the
indemnifying party’s expense to represent the indemnified party in any action
for which indemnification is sought (in which case the indemnifying party shall
not thereafter be responsible for the fees and expenses of any separate counsel
retained by the indemnified party except as set forth below); provided, however,
that such counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) such indemnified party shall have been advised by such
counsel that there may be one or more legal defenses available to it which are
different from or additional to those available to the indemnifying party and in
the reasonable judgment of such counsel it is advisable for such indemnified
party to employ separate counsel, (ii) a conflict or potential conflict exists
(based on advice of counsel to the indemnified party) between the indemnified
party and the indemnifying party, (iii) the indemnifying party shall not have
employed counsel reasonably satisfactory to the indemnified party to represent
the indemnified party within a reasonable time after notice of the institution
of such action or (iv) the indemnifying party shall authorize the indemnified
party to



--------------------------------------------------------------------------------

 

employ separate counsel at the expense of the indemnifying party. The
indemnifying party will not, without the prior written consent of the
indemnified party, settle or compromise or consent to the entry of any judgment
with respect to any pending or threatened claim, action, suit or proceeding in
respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
claim or action) unless such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising out
of such claim, action, suit or proceeding. No indemnified party will settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder without the consent of
the indemnifying party, which consent shall not be unreasonably withheld.

 

(o) Amendments and Waivers. Section 9(b) of the Agreement is hereby amended by
(A) adding the words “or any Credit Support Document” after the word “Agreement”
in the first line thereof, and (B) adding the phrase “and unless the Rating
Agency Condition has been met with respect to such amendments, modifications or
waiver” after the word “system” in the third line thereof.

 

(p) Credit Support Document Provisions. Party B shall promptly deliver any
notices or take any other action necessary to compel performance by any Credit
Support Provider of Party A pursuant to any related Credit Support Document.

Part 7. Definitions.

All capitalized terms used herein and not defined herein shall have the
definitions ascribed to them in the Indenture.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Schedule by their duly
authorized signatories as of the date hereof.

 

DEUTSCHE BANK AG, NEW YORK BRANCH By:   /s/ Kathleen Yohe Name:   Kathleen Yohe
Title:  

 

By:   /s/ David N. Santore Name:   David N. Santore Title:   Vice President

 

AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2008-1

BY: AMERICREDIT FINANCIAL SERVICES, INC.,

as Attorney-In-Fact

By:   /s/ Connie Coffey Name:   Connie Coffey Title:   Senior Vice President,
Treasury



--------------------------------------------------------------------------------

ISDA®

International Swap Dealers Association, Inc.

CREDIT SUPPORT ANNEX

to the Schedule to the

ISDA MASTER AGREEMENT

dated as of October 9, 2008

between

 

DEUTSCHE BANK AG, NEW YORK BRANCH    and    AMERICREDIT AUTOMOBILE RECEIVABLES
TRUST 2008-1           (“Party A”)       (“Party B”)

This Annex supplements, forms part of, and is subject to, the above-referenced
Agreement, is part of its Schedule and is a Credit Support Document under this
Agreement with respect to each party.

Accordingly, the parties agree as follows:

Paragraph 1 Interpretation

 

(a) Definitions and Inconsistency. Capitalized terms not otherwise defined
herein or elsewhere in this Agreement have the meanings specified pursuant to
Paragraph 12, and all references in this Annex to Paragraphs are to Paragraphs
of this Annex. In the event of any inconsistency between this Annex and the
other provisions of this Schedule, this Annex will prevail, and in the event of
any inconsistency between Paragraph 13 and the other provisions of this Annex,
Paragraph 13 will prevail.

 

(b) Secured Party and Pledgor. All references in this Annex to the “Secured
Party” will be to either party when acting in that capacity and all
corresponding references to the Pledgor will be to the other party when acting
in that capacity; provided, however, that if Other Posted Support is held by a
party to this Annex, all references herein to that party as the Secured Party
with respect to that Other Posted Support will be to that party as the
beneficiary thereof and will not subject that support or that party as the
beneficiary thereof to provisions of law generally relating to security
interests and secured parties.

Paragraph 2 Security Interest

Each party, as the Pledgor, hereby pledges to the other party, as the Secured
Party, as security for its Obligations and grants to the Secured Party a first
priority continuing security interest in, lien on and right of Set-off against
all Posted Collateral Transferred to or received by the Secured Party hereunder.
Upon the Transfer by the Secured Party to the Pledgor or Posted Collateral, the
security interest and lien granted hereunder on that Posted Collateral will be
released immediately and, to the extent possible, without any further action by
either party.

 

1



--------------------------------------------------------------------------------

Paragraph 3 Credit Support Obligations

 

(a) Delivery Amount. Subject to Paragraphs 4 and 5, upon demand made by the
Secured Party on or promptly following a Valuation Date, if the Delivery Amount
for that Valuation Date equals or exceeds the Pledgor’s Minimum Transfer Amount,
then the Pledgor will Transfer to the Secured Party Eligible Credit Support
having a Value as of the date of Transfer at least equal to the applicable
Delivery Amount (rounded pursuant to Paragraph 13). Unless otherwise specified
in Paragraph 13, the “Delivery Amount” applicable to the Pledgor for any
Valuation Date will equal the amount by which:

 

  (i) the Credit Support Amount

exceeds

(ii) the Value as of that Valuation Date of all Posted Credit Support held by
the Secured Party.

 

(b) Return Amount. Subject to Paragraphs 4 and 5, upon a demand made by the
Pledgor on or promptly following a Valuation Date, if the Return Amount for that
Valuation Date equals or exceeds Secured Party’s Minimum Transfer Amount, then
the Secured Party will Transfer to the Pledgor Posted Credit Support specified
by the Pledgor in that demand having a Value as of the date of Transfer as close
as practicable to the applicable Return Amount (rounded pursuant to Paragraph
13). Unless otherwise specified in Paragraph 13, the “Return Amount” applicable
to the Secured Party for any Valuation Date will equal the amount by which:

 

  (i) the Value as of that Valuation Date of all Posted Credit Support held by
the Secured Party

exceeds

 

  (ii) the Credit Support Amount.

“Credit Support Amount” means, unless otherwise specified in Paragraph 13, for
any Valuation Date (i) the Secured Party’s Exposure for that Valuation Date plus
(ii) the aggregate of all Independent Amounts applicable to the Pledgor, if any,
minus (iii) all Independent Amounts applicable to the Secured Party, if any,
minus (iv) the Pledgor’s Threshold; provided, however, that the Credit Support
Amount will be deemed to be zero whenever the calculation of Credit Support
Amount yields a number less than zero.

Paragraph 4 Conditions Precedent, Transfer Timing, Calculations and
Substitutions

 

(a) Conditions Precedent. Each Transfer obligation of the Pledgor under
Paragraphs 3 and 5 and of the Secured Party under Paragraphs 3, 4(d)(ii), 5 and
6(d) is subject to the conditions precedent that:

 

  (i) no Event of Default, Potential Event of Default or Specified Condition has
occurred and is continuing with respect to the other party; and

 

  (ii) no Early Termination Date for which any unsatisfied payment obligations
exist has occurred or been designated as the result of an Event of Default or
Specified Condition with respect to the other party.

 

(b) Transfer Timing. Subject to Paragraphs 4(a) and 5 and unless otherwise
specified, if a demand for the Transfer of Eligible Credit Support or Posted
Credit Support is made by the Notification Time, then the relevant Transfer will
be made not later than the close of business on the next Local Business Day; if
a demand is made after the Notification Time, then the relevant Transfer will be
made not later than the close of business on the second Local Business Day
thereafter.

 

2



--------------------------------------------------------------------------------

(c) Calculations. All calculations of Value and Exposure for purposes of
Paragraphs 3 and 6(d) will be made by the Valuation Agent as of the Valuation
Time. The Valuation Agent will notify each party (or the other party, if the
Valuation Agent is a party) of its calculations not later than the Notification
Time on the Local Business Day following the applicable Valuation Date (or in
the case of Paragraph 6(d), following the date of calculation).

 

(d) Substitutions.

 

  (i) Unless otherwise specified in Paragraph 13, upon notice to the Second
Party specifying the items of Posted Credit Support to be exchanged, the Pledgor
may, on any Local Business Day, Transfer to the Secured Party substitute
Eligible Credit Support (the “Substitute Credit Support”); and

 

  (ii) subject to Paragraph 4(a), the Secured Party will Transfer to the Pledgor
the items of Posted Credit Support specified by the Pledgor in its notice not
later than the Local Business Day following the date on which the Secured Party
receives the Substitute Credit Support, unless otherwise specified in Paragraph
13 (the “Substitution Date”); provided that the Secured Party will only be
obligated to Transfer Posted Credit Support with a Value as of the date of
Transfer of that Posted Credit Support equal to the Value as of that date of the
Substitute Credit Support.

Paragraph 5 Dispute Resolution

If a party (a “Disputing Party”) disputes (I) the Valuation Agent’s calculation
of a Delivery Amount or a Return Amount or (II) the Value of any Transfer of
Eligible Credit Support or Posted Credit Support, then (1) the Disputing Party
will notify the other party and the Valuation Agent (if the Valuation Agent is
not the other party) not later than the close of business on the Local Business
Day following (X) the date that the demand is made under Paragraph 3 in case of
(I) above or (Y) the date that the demand is made under Paragraph 3 in the case
of (I) above or (Y) the date of Transfer in the case of (II) above, (2) subject
to Paragraph 4(a), the appropriate party will Transfer the undisputed amount to
the other party not later than the close of business on the Local Business Day
following (X) the date that the demand is made under Paragraph 3 in the case of
(I) above or (Y) the date of Transfer in the case of (II) above, (3) the parties
will consult with each other in an attempt to resolve the dispute and (4) if
they fail to resolve the dispute by the Resolution Time, then:

 

  (i) In the case of a dispute involving a Delivery Amount or Return Amount,
unless otherwise specified in Paragraph 13, the Valuation Agent will recalculate
the Exposure and the Value as of the Recalculation Date by:

 

  (A) utilizing any calculations of Exposure for the Transactions (or Swap
Transactions) that the parties have agreed are not in dispute;

 

  (B) calculating the Exposure for the Transactions (or Swap Transactions) in
dispute by seeking four actual quotations at mid-market from Reference
Market-makers for purposes of calculating Market Quotation, and taking the
arithmetic average of those obtained; provided that if four quotations are not
available for a particular Transaction (or Swap Transaction), then fewer than
four quotations may be used for that Transaction (or Swap Transaction); and if
no quotations are available for a particular Transaction (or Swap Transaction),
then the Valuation Agent’s original calculations will be used for that
Transaction (or Swap Transaction);

 

3



--------------------------------------------------------------------------------

  (C) utilizing the procedures specified in Paragraph 13 for calculating the
Value, if disputed, of Posted Credit Support.

 

  (ii) In the case of a dispute involving the Value of any Transfer of Eligible
Credit Support or Posted Credit Support the Valuation Agent will recalculate the
Value as of the date of Transfer pursuant to Paragraph 13.

Following a recalculation pursuant to this Paragraph, the Valuation Agent will
notify each party (or the other party, if the Valuation Agent is a party) not
later than the Notification Time on the Local Business Day following the
Resolution Time. The appropriate party will, upon demand following that notice
by the Valuation Agent or a resolution pursuant to (3) above and subject to
Paragraphs 4(a) and 4(b), make the appropriate Transfer.

Paragraph 6 Holding and Using Posted Collateral

 

(a) Care of Posted Collateral. Without limiting the Secured Party’s rights under
Paragraph 6(c), the Secured Party will exercise reasonable care to assure the
safe custody of all Posted Collateral to the extent required by applicable law,
and in any event the Secured Party will be deemed to have exercised reasonable
care if it exercises at least the same degree of care as it would exercise with
respect to its own property. Except as specified in the preceding sentence, the
Secured Party will have no duty with respect to Posted Collateral, including,
without limitation, any duty to collect any Distributions, or enforce or
preserve any rights pertaining thereto.

 

(b) Eligibility to Hold Posted Collateral; Custodians.

 

  (i) General. Subject to the satisfaction of any conditions specified in
Paragraph 13 for holding Posted Collateral, the Secured Party will be entitled
to hold Posted Collateral or to appoint an agent (a “Custodian”) to hold Posted
Collateral for the Secured Party. Upon notice by the Secured Party to the
Pledgor of the appointment of a Custodian, the Pledgor’s obligations to make any
Transfer will be discharged by making the Transfer to that Custodian. The
holding of Posted Collateral by a Custodian will be deemed to be the holding of
that Posted Collateral by the Secured Party for which the Custodian is acting.

 

  (ii) Failure to Satisfy Conditions. If the Secured Party or its Custodian
fails to satisfy conditions for holding Posted Collateral, then upon a demand
made by the Pledgor, the Secured Party will, not later than five Local Business
Days after the demand, Transfer or cause its Custodian to Transfer all Posted
Collateral held by it to a Custodian that satisfies those conditions or to the
Secured Party if it satisfies those conditions.

 

  (iii) Liability. The Secured Party will be liable for the acts or omissions of
its Custodian to the same extent that the Secured Party would be liable
hereunder for its own acts or omissions.

 

(c)

Use of Posted Collateral. Unless otherwise specified in Paragraph 13 and without
limiting the rights and obligations of the parties under Paragraphs 3, 4(d)(ii),
5, 6(d) and 8, if the Secured Party is not a Defaulting Party or an Affected
Party with respect to a Specified Condition and no Early Termination Date has
occurred or been designated as the result of an Event of Default or Specified

 

4



--------------------------------------------------------------------------------

 

Condition with respect to the Secured Party, then the Secured Party will,
notwithstanding Section 9-207 of the New York Uniform Commercial Code, have the
right to:

 

  (i) sell, pledge, rehypothecate, assign, invest, use, commingle or otherwise
dispose of, or otherwise use in its business any Posted Collateral it holds,
free from any claim or right of any nature whatsoever of the Pledgor, including
any equity or right of redemption by the Pledgor; and

 

  (ii) register any Posted Collateral in the name of the Secured Party, its
Custodian or a nominee for either.

For purposes of the obligation to Transfer Eligible Credit Support or Posted
Credit Support pursuant to Paragraphs 3 and 5 and any rights or remedies
authorized under this Agreement, the Secured Party will be deemed to continue to
hold all Posted Collateral and to receive Distributions made thereon, regardless
of whether the Secured Party has exercised any rights with respect to any Posted
Collateral pursuant to (i) or (ii) above.

 

(d) Distributions and Interest Amount.

 

  (i) Distributions. Subject to Paragraph 4(a), if the Secured Party receives or
is deemed to receive Distributions on a Local Business Day, it will Transfer to
the Pledgor not later than the following Business Day any Distributions it
receives or is deemed to receive to the extent that a Delivery Amount would not
be created or increased by that Transfer, as calculated by the Valuation Agent
(and the date of calculation will be deemed to be a Valuation Date for this
purpose).

 

  (ii) Interest Amount. Unless otherwise specified in Paragraph 13 and subject
to Paragraph 4(a), in lieu of any interest, dividends or other amounts paid or
deemed to have been paid with respect to Posted Collateral in the form of Cash
(all of which may be retained by the Secured Party), the Secured Party will
Transfer to the Pledgor at the times specified in Paragraph 13 the Interest
Amount to the extent that a Delivery Amount would not be created or increased by
that Transfer, as calculated by the Valuation Agent (and the date of calculation
will be deemed to be a Valuation Date for this purpose). The Interest Amount or
portion thereof not Transferred pursuant to this Paragraph will constitute
Posted Collateral in the form of Cash and will be subject to the security
interest granted under Paragraph 2.

Paragraph 7 Events of Default

For purposes of Section 5(a)(iii)(1) of this Agreement, an Event of Default will
exist with respect to a party if:

 

  (i) that party fails (or fails to cause its Custodian) to make, when due, any
Transfer of Eligible Collateral, Posted Collateral or the Interest Amount, as
applicable, required to be made by it and that failure continues for two Local
Business Days after notice of that failure is given to that party;

 

  (ii) that party fails to comply with any restriction or prohibition specified
in this Annex with respect to any of the rights specified in Paragraph 6(c) and
that failure continues for five Local Business Days after notice of that failure
is given to that party; or

 

5



--------------------------------------------------------------------------------

  (iii) that party fails to comply with or perform any agreement or obligation
other than those specified in Paragraphs 7(i) and 7(ii) and that failure
continues for 30 days after notice of that failure is given to that party.

Paragraph 8 Certain Rights and Remedies

 

(a) Secured Party’s Rights and Remedies. If at any time (1) an Event of Default
or Specified Condition with respect to the Pledgor has occurred and is
continuing or (2) an Early Termination Date has occurred or been designated as
the result of an Event of Default or Specified Condition with respect to the
Pledgor, then, unless the Pledgor has paid in full all of its Obligations that
are then due, the Secured Party may exercise one or more of the following rights
and remedies:

 

  (i) all rights and remedies available to a secured party under applicable law
with respect to Posted Collateral held by the Secured Party;

 

  (ii) any other rights and remedies available to the Secured Party under the
terms of Other Posted Support, if any;

 

  (iii) the right to Set-off any amounts payable by the Pledgor with respect to
any Obligations against any Posted Collateral or the Cash equivalent of any
Posted Collateral held by the Secured Party (or any obligation of the Secured
Party to Transfer that Posted Collateral); and

 

  (iv) the right to liquidate any Posted Collateral held by the Secured Party
through one or more public or private sales or other dispositions with such
notice, if any, as may be required under applicable law, free from any claim or
right of any nature whatsoever of the Pledgor, including any equity or right of
redemption by the Pledgor (with the Secured Party having the right to purchase
any or all of the Posted Collateral to be sold) and to apply the proceeds (or
the Cash equivalent thereof) from the liquidation of the Posted Collateral to
any amounts payable by the Pledgor with respect to any Obligations in that order
as the Secured Party may elect.

Each party acknowledges and agrees that Posted Collateral in the form of
securities may decline speedily in value and is of a type customarily sold on a
recognized market, and, accordingly, the Pledgor is not entitled to prior notice
of any sale of that Posted Collateral by the Secured Party, except any notice
that is required under applicable law and cannot be waived.

 

(b) Pledgor’s Rights and Remedies. If at any time an Early Termination Date has
occurred or been designated as the result of an Event of Default or Specified
Condition with respect to the Secured Party, then (except in the case of an
Early Termination Date relating to less than all Transactions (or Swap
Transactions) where the Secured Party has paid in full all of its obligations
that are then due under Section 6(e) of this Agreement):

 

  (i) the Pledgor may exercise all rights and remedies available to a Pledgor
under applicable law with respect to Posted Collateral held by the Secured
Party;

 

  (ii) the Pledgor may exercise any other rights and remedies available to the
Pledgor under the terms of Other Posted Support, if any;

 

  (iii) the Secured Party will be obligated immediately to Transfer all Posted
Collateral and the Interest Amount to the Pledgor; and

 

6



--------------------------------------------------------------------------------

  (iv) to the extent that Posted Collateral or the Interest Amount is not so
Transferred pursuant to (iii) above, the Pledgor may:

 

  (A) Set-off any amounts payable by the Pledgor with respect to any Obligations
against any Posted Collateral or the Cash equivalent of any Posted Collateral
held by the Secured Party (or any obligation of the Secured Party to Transfer
that Posted Collateral); and

 

  (B) to the extent that the Pledgor does not Set-off under (iv)(A) above,
withhold payment of any remaining amounts payable by the Pledgor with respect to
any Obligations, up to the Value of any remaining Posted Collateral held by the
Secured Party, until that Posted Collateral is Transferred to the Pledgor.

 

(c) Deficiencies and Excess Proceeds. The Secured Party will Transfer to the
Pledgor any proceeds and Posted Credit Support remaining after liquidation,
Set-off and/or application under Paragraphs 8(a) and 8(b) after satisfaction in
full of all amounts payable by the Pledgor with respect to any Obligations; the
Pledgor in all events will remain liable for any amounts remaining unpaid after
any liquidation, Set-off and/or application under Paragraphs 8(a) and 8(b).

 

(d) Final Returns. When no amounts are or thereafter may become payable by the
Pledgor with respect to any Obligations (except for any potential liability
under Section 2(d) of this Agreement), the Secured Party will Transfer to the
Pledgor all Posted Credit Support and the Interest Amount, if any.

Paragraph 9 Representations

Each party represents to the other party (which representation will be deemed to
be repeated as of each date on which it, as the Pledgor, Transfers Eligible
Collateral) that:

 

  (i) it has the power to grant a security interest in and lien on any Eligible
Collateral it Transfers as the Pledgor and has taken all necessary actions to
authorize the granting of that security interest and lien;

 

  (ii) it is the sole owner of or otherwise has the right to Transfer all
Eligible Collateral it Transfers to the Secured Party hereunder, free and clear
of any security interest, lien, encumbrance or other restrictions other than the
security interest and lien granted under Paragraph 2;

 

  (iii) upon the Transfer of any Eligible Collateral to the Secured Party under
the terms of this Annex, the Secured Party will have a valid and perfected first
priority security interest therein (assuming that any central clearing
corporation or any third-party financial intermediary or other entity not within
the control of the Pledgor involved in the Transfer of that Eligible Collateral
gives the notices and takes the action required of it under applicable law for
perfection of that interest); and

 

  (iv) the performance by it of its obligations under this Annex will not result
in the creation of any security interest, lien or other encumbrance on any
Posted Collateral other than the security interest and lien granted under
Paragraph 2.

 

7



--------------------------------------------------------------------------------

Paragraph 10 Expenses

 

(a) General. Except as otherwise provided in Paragraphs 10(b) and 10(c), each
party will pay its own costs and expenses in connection with performing its
obligations under this Annex and neither party will be liable for any costs and
expenses incurred by the other party in connection herewith.

 

(b) Posted Credit Support. The Pledgor will promptly pay when due all taxes,
assessments or charges of any nature that are imposed with respect to Posted
Credit support held by the Secured Party upon becoming aware of the same,
regardless of whether any portion of that Posted Credit Support is subsequently
disposed of under Paragraph 6(c), except for those taxes, assessments and
charges that result from the exercise of the Secured Party’s rights under
Paragraph 6(c).

 

(c) Liquidation/Application of Posted Credit Support. All reasonable costs and
expenses incurred by or on behalf of the Secured Party or the Pledgor in
connection with the liquidation and/or application of any Posted Credit Support
under Paragraph 8 will be payable, on demand and pursuant to the Expenses
Section of this Agreement, by the Defaulting Party or, if there is no Defaulting
Party, equally by the parties.

Paragraph 11 Miscellaneous

 

(a) Default Interest. A Secured Party that fails to make, when due, any Transfer
of Posted Collateral or the Interest Amount will be obliged to pay the Pledgor
(to the extent permitted under applicable law) an amount equal to interest at
the Default Rate multiplied by the Value of the items of property that were
required to be Transferred, from (and including) the date that the Posted
Collateral or Interest Amount was required to be Transferred to (but excluding)
the date of Transfer of that Posted Collateral or Interest Amount. This interest
will be calculated on the basis of daily compounding and the actual number of
days elapsed.

 

(b) Further Assurances. Promptly following a demand made by a party, the other
party will execute, deliver, file and record any financing statement, specific
assignment or other document and take any other action that may be necessary or
desirable and reasonably requested by that party to create, preserve, perfect or
validate any security interest or lien granted under Paragraph 2, to enable that
party to exercise or enforce its rights under this Annex with respect to Posted
Credit Support or an Interest Amount or to effect or document a release of a
security interest on Posted Collateral or an Interest Amount.

 

(c) Further Protection. The Pledgor will promptly give notice to the Secured
Party of, and defend against, any suit, action, proceeding or lien that involves
Posted Credit Support Transferred by the Pledgor or that could adversely affect
the security interest and lien granted by it under Paragraph 2, unless that
suit, action, proceeding or lien results from the exercise of the Secured
Party’s rights under Paragraph 6(c).

 

(d) Good Faith and Commercially Reasonable Manner. Performance of all
obligations under this Annex, including, but not limited to, all calculations,
valuations and determinations made by either party, will be made in good faith
and in a commercially reasonable manner.

 

(e) Demands and Notices. All demands and notices given by a party under this
Annex will be made as specified in the Notices Section of this Agreement, except
as otherwise provided in Paragraph 13.

 

8



--------------------------------------------------------------------------------

(f) Specifications of Certain Matters. Anything referred to in this Annex as
being specified in Paragraph 13 also may be specified in one or more
Confirmations or other documents and this Annex will be construed accordingly.

Paragraph 12 Definitions

As used in this Annex:—

“Cash” means the lawful currency of the United States of America.

“Credit Support Amount” has the meaning specified in Paragraph 3.

“Custodian” has the meaning specified in Paragraphs 6(b)(i) and 13.

“Delivery Amount” has the meaning specified in Paragraph 3(a).

“Disputing Party” has the meaning specified in Paragraph 5.

“Distributions” means, with respect to Posted Collateral other than Cash, all
principal, interest and other payments and distributions of cash or other
property with respect thereto, regardless of whether the Secured Party has
disposed of that Posted Collateral under Paragraph 6(c). Distributions will not
include any item of property acquired by the Secured Party upon any disposition
or liquidation of Posted Collateral or, with respect to any Posted Collateral in
the form of Cash, any distributions on that collateral, unless otherwise
specified herein.

“Eligible Collateral” means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 13.

“Eligible Credit Support” means Eligible Collateral and Other Eligible Support.

“Exposure” means for any Valuation Date or other date for which Exposure is
calculated and subject to Paragraph 5 in the case of a dispute, the amount, if
any, that would be payable to a party that is the Secured Party by the other
party (expressed as a positive number) or by a party that is the Secured Party
to the other party (expressed as a negative number) pursuant to
Section 6(e)(ii)(2)(A) of this Agreement as if all Transactions (or Swap
Transactions) were being terminated as of the relevant Valuation Time; provided
that Market Quotation will be determined by the Valuation Agent using its
estimates at mid-market of the amounts that would be paid for Replacement
Transactions (as that term is defined in the definition of “Market Quotation”).

“Independent Amount” means, with respect to party, the amount specified as such
for that party in Paragraph 13; if no amount is specified, zero.

“Interest Amount” means, with respect to an Interest Period, the aggregate sum
of the amounts of interest calculated for each day in that Interest Period on
the principal amount of Posted Collateral in the form of Cash held by the
Secured Party on that day, determined by the Secured Party for each such day as
follows:

 

  (x) the amount of Cash on that day; multiplied by

 

  (y) the Interest Rate in effect for that day; divided by

 

  (z) 360.

 

9



--------------------------------------------------------------------------------

“Interest Period” means the period from (and including) the last Local Business
Day on which an Interest Amount was Transferred (or, if no Interest Amount has
yet been Transferred, the Local Business Day on which Posted Collateral in the
form of Cash was Transferred to or received by the Secured Party) to (but
excluding) the Local Business Day on which the current Interest Amount is to be
Transferred.

“Interest Rate” means the rate specified in Paragraph 13.

“Local Business Day,” unless otherwise specified in Paragraph 13, has the
meaning specified in the Definitions Section of this Agreement, except that
references to a payment in clause (b) thereof will be deemed to include a
Transfer under this Annex.

“Minimum Transfer Amount” means, with respect to a party, the amount specified
as such for that party in Paragraph 13; if no amount is specified, zero.

“Notification Time” has the meaning specified in Paragraph 13.

“Obligations” means, with respect to a party, all present and future obligations
of that party under this Agreement and any additional obligations specified for
that party in Paragraph 13.

“Other Eligible Support” means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 13.

“Other Posted Support” means all Other Eligible Support Transferred to the
Secured Party that remains in effect for the benefit of that Secured Party.

“Pledgor” means either party, when that party (i) receives a demand for or is
required to Transfer Eligible Credit Support under Paragraph 3(a) or (ii) has
Transferred Eligible Credit Support under Paragraph 3(a).

“Posted Collateral” means all Eligible Collateral, other property,
Distributions, and all proceeds thereof that have been Transferred to or
received by the Secured Party under this Annex and not Transferred to the
Pledgor pursuant to Paragraph 3(b), 4(d)(ii) or 6(d)(i) or released by the
Secured Party under Paragraph 8. Any Interest Amount or portion thereof not
Transferred pursuant to Paragraph 6(d)(ii) will constitute Posted Collateral in
the form of Cash.

“Posted Credit Support” means Posted Collateral and Other Posted Support.

“Recalculation Date” means the Valuation Date that gives rise to the dispute
under Paragraph 5; provided, however, that if a subsequent Valuation Date occurs
under Paragraph 3 prior to the resolution of the dispute, then the
“Recalculation Date” means the most recent Valuation Date under Paragraph 3.

“Resolution Time” has the meaning specified in Paragraph 13.

“Return Amount” has the meaning specified in Paragraph 3(b).

“Secured Party” means either party, when that party (i) makes a demand for or is
entitled to receive Eligible Credit Support under Paragraph 3(a) or (ii) holds
or is deemed to hold Posted Credit Support.

“Specified Condition” means, with respect to a party, any event specified as
such for that party in Paragraph 13.

 

10



--------------------------------------------------------------------------------

“Substitute Credit Support” has the meaning specified in Paragraph 4(d)(i).

“Substitution Date” has the meaning specified in Paragraph 4(d)(ii).

“Threshold” means, with respect to a party, the amount specified as such for
that party in Paragraph 13; if no amount is specified, zero.

“Transfer” means, with respect to any Eligible Credit Support, Posted Credit
Support or Interest Amount, and in accordance with the instructions of the
Secured Party, Pledgor or Custodian, as applicable:

 

  (i) in the case of Cash, payment or delivery by wire transfer into one or more
bank accounts specified by the recipient;

 

  (ii) in the case of certificated securities that cannot be paid or delivered
by book-entry, payment or delivery in appropriate physical form to the recipient
or its account accompanied by any duly executed instruments of transfer,
assignments in blank, transfer tax stamps and any other documents necessary to
constitute a legally valid transfer to the recipient;

 

  (iii) in the case of securities that can be paid or delivered in book-entry,
the giving of written instruments to the relevant depository institution or
other entity specified by the recipient, together with a written copy thereof to
the recipient, sufficient if complied with to result in a legally effective
transfer of the relevant interest to the recipient; and

 

  (iv) in the case of Other Eligible Support or Other Posted Support, as
specified in Paragraph 13.

“Valuation Agent” has the meaning specified in Paragraph 13.

“Valuation Date” means each date specified in or otherwise determined pursuant
to Paragraph 13.

“Valuation Percentage” means, for any item of Eligible Collateral, the
percentage specified in Paragraph 13.

“Valuation Time” has the meaning specified in Paragraph 13.

“Value” means for any Valuation Date or other date for which Value is
calculated, and subject to Paragraph 5 in the case of a dispute, with respect
to:

 

  (i) Eligible Collateral or Posted Collateral that is:

 

  (A) Cash, the amount thereof; and

 

  (B) a security, the bid price obtained by the Valuation Agent multiplied by
the applicable Valuation Percentage, if any;

 

  (ii) Posted Collateral that consists of items that are not specified as
Eligible Collateral, zero; and

 

  (iii) Other Eligible Support and Other Posted Support, as specified in
Paragraph 13.

 

11



--------------------------------------------------------------------------------

EXECUTION COPY

Elections and Variables

to the 1994 ISDA Credit Support Annex

dated as of

October 9, 2008

between

 

DEUTSCHE BANK AG, NEW YORK BRANCH    and    AMERICREDIT AUTOMOBILE RECEIVABLES
TRUST 2008-1           (“Party A”)       (“Party B”)

Paragraph 13.

 

(a) Security Interest for “Obligations”.

The term “Obligations” as used in this Annex includes the following additional
obligations: None.

 

(b) Credit Support Obligations.

 

  (i) Delivery Amount, Return Amount and Credit Support Amount.

 

  (A) “Delivery Amount” has the meaning specified in Paragraph 3(a), except that
the words “upon a demand made by the Secured Party on or promptly following a
Valuation Date” shall be deleted and replaced by the words “on each Valuation
Date;” provided, that the Delivery Amount shall be calculated, with respect to
collateral posting required by each Rating Agency, by using (i) such Rating
Agency’s Valuation Percentages as provided below to determine Value and (ii) the
Credit Support Amount related to such Rating Agency. The Delivery Amount shall
be the greatest of such calculated amounts.

 

  (B) “Return Amount” has the meaning specified in Paragraph 3(b); provided,
that the Return Amount shall be calculated, with respect to collateral posting
required by each Rating Agency, by using (i) such Rating Agency’s Valuation
Percentages as provided below to determine Value and (ii) the Credit Support
Amount related to such Rating Agency. The Return Amount shall be the least of
such calculated amounts.

 

  (C) “Credit Support Amount” has the meaning specified in Paragraph 13(j)(iii).

 

 

(ii)

Eligible Collateral. The Valuation Percentages1 listed below shall apply to the
following Eligible Collateral:

 

1

With respect to collateral types not listed below, such assets will be subject
to review by each of S&P and Moody’s.

 

1



--------------------------------------------------------------------------------

Instrument

   Valuation
Percentages
applicable with
respect to
calculating Moody’s
First Trigger Credit
Support Amount     Valuation
Percentages
applicable with
respect to
calculating Moody’s
Second Trigger
Credit Support
Amount     Valuation
Percentages
applicable with
respect to calculating
S&P Credit Support
Amount when a
Collateralization
Event has occurred
and is continuing     Valuation
Percentages
applicable with
respect to
calculating S&P
Credit Support
Amount when a
Ratings Event has
occurred and is
continuing      Moody’s     Moody’s     S&P     S&P  

U.S. Dollar Cash

   100 %   100 %   100 %   80 %

Euro Cash

   97 %   93 %   92.6 %   74.1 %

Sterling Cash

   97 %   94 %   94.1 %   75.3 %

Fixed Rate Negotiable Treasury Debt issued by U.S. Treasury Department with
Remaining Maturity:

 

<1 Year

   100 %   100 %   98.0 %   78.4 %

1 to 2 years

   100 %   99 %   98.0 %   78.4 %

2 to 3 years

   100 %   98 %   98.0 %   78.4 %

3 to 5 years

   100 %   97 %   98.0 %   78.4 %

5 to 7 years

   100 %   95 %   92.6 %   74.1 %

7 to 10 years

   100 %   94 %   92.6 %   74.1 %

10 to 20 years

   100 %   89 %   87.9 %   70.3 %

10 to 15 years

   n/a     n/a     n/a     n/a  

15 to 20 years

   n/a     n/a     n/a     n/a  

> 20 years

   100 %   87 %   84.6 %   67.7 %

Floating-Rate Negotiable U.S. Dollar Denominated Treasury Debt Issued by The
U.S. Treasury Department:

 

All Maturities

   100 %   99 %   n/a     n/a  

Fixed-Rate U.S. Dollar Denominated U.S. Agency Debentures with Remaining
Maturity:

 

< 1 Year

   100 %   99 %   98.0 %   78.4 %

1 to 2 years

   100 %   98 %   98.0 %   78.4 %

2 to 3 years

   100 %   97 %   98.0 %   78.4 %

3 to 5 years

   100 %   96 %   98.0 %   78.4 %

5 to 7 years

   100 %   94 %   92.6 %   74.1 %

7 to 10 years

   100 %   93 %   92.6 %   74.1 %

10 to 20 years

   100 %   88 %   82.6 %   66.1  

10 to 15 years

   n/a     n/a     n/a     n/a  

15 to 20 years

   n/a     n/a     n/a     n/a  

> 20 years

   100 %   86 %   77.9 %   62.3 %

Floating-Rate U.S. Dollar Denominated U.S. Agency Debentures:

 

All maturities

   100 %   98 %   n/a     n/a  

Fixed-Rate Euro Denominated Euro-Zone Government Bonds Rated “Aa3” or Above by
Moody’s and “AAA” by S&P with Remaining Maturity:

  

< 1 Year

   97 %   93 %   95.2 %   76.2 %

1 to 2 years

   97 %   92 %   95.2 %   76.2 %

2 to 3 years

   97 %   91 %   95.2 %   76.2 %

3 to 5 years

   97 %   89 %   95.2 %   76.2 %

5 to 7 years

   97 %   87 %   87.0 %   69.6 %

7 to 10 years

   97 %   86 %   87.0 %   69.6 %

10 to 20 years

   97 %   82 %   72.5 %   58.0 %

10 to 15 years

   n/a     n/a     n/a     n/a  

15 to 20 years

   n/a     n/a     n/a     n/a  

> 20 years

   97 %   80 %   n/a     n/a  

Floating-Rate Euro Denominated Euro-Zone Government Bonds Rated “Aa3” or Above
by Moody’s and “AAA” by S&P:

 

All maturities:

   97 %   92 %   n/a     n/a  

Qualified Commercial Paper

            0 %*   0 %*   n/a     n/a  

 

2



--------------------------------------------------------------------------------

For the purposes of the above table, “Qualified Commercial Paper” means
commercial paper with a rating of at least “P-1” by Moody’s and “A-1+” by S&P
and having a remaining maturity of not more than one month.

 

* or such other percentage in respect of which Moody’s has provided a rating
affirmation.

 

  (iii) Thresholds.

 

 

(A)

“Independent Amount” means with respect to Party A: Zero

“Independent Amount” means with respect to Party B: Zero

 

  (B) “Threshold” means with respect to Party A: infinity; provided that the
Threshold with respect to Party A shall be zero for so long as (i) a Ratings
Event is occurring or (ii) for so long as no Relevant Entity has the First
Trigger Required Ratings or a Collateralization Event is occurring and (a) no
Relevant Entity has had the First Trigger Required Ratings since this Annex was
executed, or (b) at least 30 Local Business Days have elapsed since the last
time a Relevant Entity had the First Trigger Required Ratings, or (c) no
Relevant Entity has met the Hedge Counterparty Ratings Requirement since this
Annex was executed or (d) at least 10 calendar days have elapsed since the last
time a Collateralization Event occurred.

“Threshold” means with respect to Party B: infinity.

 

  (C) “Minimum Transfer Amount” means with respect to Party A: USD $100,000;
provided, however, that if S&P is rating the Notes and the aggregate principal
amount of the rated Notes falls below $50,000,000, then the Minimum Transfer
Amount shall mean USD $50,000.

 

  (D) “Minimum Transfer Amount” means with respect to Party B: USD $100,000 (or
if the Posted Collateral is less than $100,000, the aggregate Value of Posted
Collateral), provided, however, that if S&P is rating the Notes and the
aggregate principal amount of the rated Notes falls below $50,000,000, then the
Minimum Transfer Amount shall mean USD $50,000 (or if the Posted Collateral is
less than $50,000, the aggregate Value of Posted Collateral).

 

  (E) Rounding. The Delivery Amount will be rounded up to the nearest integral
multiple of USD $10,000. The Return Amount will be rounded down to the nearest
integral multiple of USD $10,000.

 

  (iv) “Exposure” has the meaning specified in Paragraph 12, except that
(1) after the word “Agreement” the words “(assuming, for this purpose only, that
Part 1(k) of the Schedule is deleted)” shall be inserted and (2) at the end of
such definition, the words “with terms substantially the same as those of this
Agreement.”

 

3



--------------------------------------------------------------------------------

(c) Valuation and Timing.

 

  (i) “Valuation Agent” means Party A in all circumstances.

 

  (ii) “Valuation Date” means first Local Business Day in each week.

 

  (iii) “Valuation Time” means the close of business in the location where the
relevant product is traded, provided that the calculations of Value and Exposure
will made as of approximately the same time on the same date.

 

  (iv) “Notification Time” means 3:00 p.m., New York time, on a Local Business
Day.

 

(d) Conditions Precedent and Secured Party’s Rights and Remedies. None.

 

(e) Substitution.

 

  (i) “Substitution Date” has the meaning specified in Paragraph 4(d)(ii).

 

  (ii) Consent. The Pledgor need not obtain the Secured Party’s consent for any
substitution pursuant to Paragraph 4(d).

 

(f) Dispute Resolution.

 

  (i) “Resolution Time” means 1:00 p.m., New York time on the Local Business Day
following the date on which the notice is given that gives rise to a dispute
under Paragraph 5.

 

  (ii) Value. For the purpose of Paragraphs 5(i)(C) and 5(ii), the Value of
Eligible Credit Support or Posted Credit Support as of the relevant Valuation
Date or date of Transfer will be calculated as follows:

 

  (A) with respect to any Eligible Credit Support or Posted Credit Support
comprising securities (“Securities”) the sum of (a)(x) the last bid price on
such date for such Securities on the principal national securities exchange on
which such Securities are listed, multiplied by the applicable Valuation
Percentage; or (y) where any Securities are not listed on a national securities
exchange, the bid price for such Securities quoted as at the close of business
on such date by any principal market maker (which shall not be and shall be
independent from the Valuation Agent) for such Securities chosen by the
Valuation Agent, multiplied by the applicable Valuation Percentage; or (z) if no
such bid price is listed or quoted for such date, the last bid price listed or
quoted (as the case may be), as of the day next preceding such date on which
such prices were available, multiplied by the applicable Valuation Percentage;
plus (b) the accrued interest where applicable on such Securities (except to the
extent that such interest shall have been paid to the Pledgor pursuant to
Paragraph 5(c)(ii) or included in the applicable price) as of such date; and

 

  (B) with respect to any Cash, (i) the face amount thereof or (ii) for purposes
of calculating any S&P Credit Support Amount, the face amount thereof multiplied
by applicable Valuation Percentage.

 

  (iii) Alternative. The provisions of Paragraph 5 will apply.

 

4



--------------------------------------------------------------------------------

(g) Holding and Using Posted Collateral.

 

  (i) Eligibility to Hold Posted Collateral; Custodians:

A Custodian will be entitled to hold Posted Collateral on behalf of Party B
pursuant to Paragraph 6(b); provided that:

(1) Posted Collateral may be held only in the following jurisdiction: United
States.

(2) The Custodian for Party B (A) is a commercial bank or trust company which is
unaffiliated with Party B and organized under the laws of the United States or
any state thereof, having assets of at least $500 million and (i) a long term
debt or a deposit rating of at least “Baa2” from Moody’s and (ii) a short term
rating from S&P of at least “A-1”, or is the Trustee, and (B) shall hold all
Eligible Credit Support in the appropriate account under the Basic Documents
(and, provided further, that if the Custodian is not the Trustee and no longer
has a short term rating of at least “A-1” from S&P, the Custodian shall be
replaced within 60 days of the first date on which it fails to have such
rating).

(3) Initially, the Custodian for Cash and Securities for Party B is: The Trustee
under the Indenture, or any successor trustee thereto.

 

  (ii) Use of Posted Collateral. The provisions of Paragraph 6(c) will not apply
to Party B. The Trustee shall invest Cash Posted Credit Support in such
overnight (or redeemable within two Local Business Days of demand) investments
rated at least “Prime-1” and “Aaa” by Moody’s and either “AAAm” or “AAAm-G” by
S&P (or such other investments as may be affirmed in writing by S&P and Moody’s)
as directed by Party A (unless (x) an Event of Default or an Additional
Termination Event has occurred with respect to which Party A is the defaulting
or sole Affected Party and (y) an Early Termination Date has been designated by
Party B, in which case such investment shall be at the direction of Party B)
with gains and losses incurred in respect of such investments to be for the
account of Party A.

 

  (iii) Notice. If a party or its Custodian fails to meet the criteria for
eligibility to hold (or, in the case of a party, to use) Posted Collateral set
forth in this Paragraph 13(g), such party shall promptly notify the other party
of such ineligibility.

 

(h) Distributions and Interest Amount.

 

  (i) Interest Rate. The “Interest Rate” will be the actual rate of interest
earned by Party B or the Custodian if the Cash is invested at the direction of
Party A in accordance with Paragraph 13(g)(ii) above, otherwise the “Interest
Rate” will be the federal funds overnight rate as published by the Board of
Governors of the Federal Reserve System in H.15 (519) or its successor
publication, or such other rate as the parties may agree from time to time.

 

  (ii) Transfer of Interest Amount. The transfer of the Interest Amount will be
made on the second Local Business Day following the end of each calendar month
and on any other Local Business Day on which Posted Collateral in the form of
Cash is transferred to the Pledgor pursuant to Paragraph 3(b), in each case to
the extent that a Delivery Amount would not be created or increased by that
transfer, provided that Party B shall not be obliged to so transfer any Interest
Amount unless and until it has earned and received such interest.

 

5



--------------------------------------------------------------------------------

  (iii) Alternative to Interest Amount. The provisions of Paragraph 6(d)(ii)
will apply.

 

(i) Address for Transfers.

Party A: To be notified to Party B by Party A at the time of the request for the
transfer.

Party B: To be notified to Party A by Party B upon request by Party A.

 

(j) Other Provisions.

 

  (i) Costs of Transfer on Exchange.

Notwithstanding Paragraph 10, the Pledgor will be responsible for, and will
reimburse the Secured Party for, all transfer and other taxes and other costs
involved in the transfer and maintenance of Eligible Credit Support either from
the Pledgor to the Secured Party or from the Secured Party to the Pledgor.

 

  (ii) Cumulative Rights.

The rights, powers and remedies of the Secured Party under this Annex shall be
in addition to all rights, powers and remedies given to the Secured Party by the
Agreement or by virtue of any statute or rule of law, all of which rights,
powers and remedies shall be cumulative and may be exercised successively or
concurrently without impairing the rights of the Secured Party in the Posted
Credit Support created pursuant to this Annex.

 

  (iii) Ratings Criteria.

“Credit Support Amount” shall be (a) in respect of S&P, the S&P Credit Support
Amount, and (b) in respect of Moody’s, the Moody’s First Trigger Credit Support
Amount, or the Moody’s Second Trigger Credit Support Amount, as applicable.

With respect to Moody’s:

“Moody’s First Trigger Credit Support Amount” means, for any Valuation Date, the
excess, if any, of

 

  (I) (A) for any Valuation Date on which (I) a First Trigger Failure Condition
has occurred and has been continuing (x) for at least 30 Local Business Days or
(y) since this Annex was executed and (II) it is not the case that a Moody’s
Second Trigger Event has occurred and been continuing for at least 30 Local
Business Days, an amount equal to the greater of (a) zero and (b) the sum of the
Secured Party’s aggregate Exposure for all Transactions and the aggregate of
Moody’s Additional Collateralized Amounts for all Transactions.

For the purposes of this definition, the “Moody’s Additional Collateralized
Amount” with respect to any Transaction shall mean:

the product of the applicable Moody’s First Trigger Factor set forth in Table 1
and the Notional Amount for such Transaction for the Calculation Period which
includes such Valuation Date; or

(B) for any other Valuation Date, zero, over

 

  (II) the Threshold for Party A such Valuation Date.

 

6



--------------------------------------------------------------------------------

“First Trigger Failure Condition” means that no Relevant Entity has credit
ratings from Moody’s at least equal to the Moody’s First Trigger Required
Ratings.

“Moody’s Second Trigger Credit Support Amount” means, for any Valuation Date,
the excess, if any, of

 

  (I) (A) for any Valuation Date on which it is the case that a Second Trigger
Failure Condition has occurred and been continuing for at least 30 Local
Business Days, an amount equal to the greatest of (a) zero, (b) the aggregate
amount of the Next Payments for all Next Payment Dates and (c) the sum of the
Secured Party’s aggregate Exposure and the aggregate of Moody’s Additional
Collateralized Amounts for all Transactions.

For the purposes of this definition:

“Next Payment” means, in respect of each Next Payment Date, the greater of
(i) the amount of any payments due to be made by Party A under Section 2(a) on
such Next Payment Date less any payments due to be made by Party B under
Section 2(a) on such Next Payment Date (in each case, after giving effect to any
applicable netting under Section 2(c)) and (ii) zero.

“Next Payment Date” means each date on which the next scheduled payment under
any Transaction is due to be paid.

“Moody’s Additional Collateralized Amount” with respect to any Transaction shall
mean:

if such Transaction is not a Transaction-Specific Hedge,

the product of the applicable Moody’s Second Trigger Factor set forth in Table 2
and the Notional Amount for such Transaction for the Calculation Period which
includes such Valuation Date; or

if such Transaction is a Transaction-Specific Hedge,

the product of the applicable Moody’s Second Trigger Factor set forth in Table 3
and the Notional Amount for such Transaction for the Calculation Period which
includes such Valuation Date; or

(B) for any other Valuation Date, zero, over

 

  (II) the Threshold for Party A for such Valuation Date.

“Transaction-Specific Hedge” means any Transaction that is an interest rate cap,
interest rate floor or interest rate swaption, or an interest rate swap if
(x) the notional amount of the interest rate swap is “balance guaranteed” or
(y) the notional amount of the interest rate swap for any Calculation Period
otherwise is not a specific dollar amount that is fixed at the inception of the
Transaction.

“Second Trigger Failure Condition” means that no Relevant Entity has credit
ratings from Moody’s at least equal to the Second Trigger Required Ratings.

 

7



--------------------------------------------------------------------------------

With respect to S&P:

“S&P Credit Support Amount” means, for any Valuation Date, the excess, if any,
of:

 

  (I)    (A) for any Valuation Date on which a Collateralization Event with
respect to S&P has occurred and been continuing for at least 10 calendar days,
an amount equal to the aggregate Secured Party’s Exposure for such Valuation
Date with respect to all Transactions;

 

          (B) for any Valuation Date on which a Ratings Event with respect to
S&P has occurred and is continuing, an amount equal to 125% of the aggregate
Secured Party’s Exposure for such Valuation Date with respect to all
Transactions; or

 

          (C) for any other Valuation Date, zero, over

 

  (II)         the Threshold for Party A for such Valuation Date.

 

  (iv) Demands and Notices.

All demands, specifications and notices under this Annex will be made pursuant
to the Notices Section of this Agreement, save that any demand, specification or
notice:

 

  (A) shall be given to or made at the following addresses:

If to Party A:

As set forth in Part 4(a) of the Schedule.

If to Party B:

As set forth in Part 4(a) of the Schedule.

or at such other address as the relevant party may from time to time designate
by giving notice (in accordance with the terms of this subparagraph) to the
other party;

 

  (B) shall be deemed to be effective at the time such notice is actually
received unless such notice is received on a day which is not a Local Business
Day or after the Notification Time on any Local Business Day in which event such
notice shall be deemed to be effective on the next succeeding Local Business
Day.

Pursuant to the related Basic Document, the monthly report to Noteholders shall
be made available to Party A in the manner and form specified therein.

 

  (v) Agreement as to Single Secured Party and Pledgor

Party A and Party B agree that, notwithstanding anything to the contrary in the
first sentence of this Annex, Paragraph 1(b) or Paragraph 2 or the definitions
in Paragraph 12, except with respect to Party B’s obligations under Paragraph
3(b), (a) the term “Secured Party” as used in this Annex means only Party B,
(b) the term “Pledgor” as used in this Annex means only Party A, (c) only Party
A makes the pledge and grant in Paragraph 2, the acknowledgement in the final
sentence of Paragraph 8(a) and the representations in

 

8



--------------------------------------------------------------------------------

Paragraph 9 and (d) only Party A will be required to make Transfers of Eligible
Credit Support hereunder. Party A and Party B further agree that,
notwithstanding anything to the contrary in the recital to this Annex or
Paragraph 7, this Annex will constitute a Credit Support Document only with
respect to Party A.

 

  (vi) External Marks.

At such time as the long-term senior debt rating of Party A’s Credit Support
Provider is “BBB” or lower from S&P, Party A in its capacity as Valuation Agent
shall get external verification of its calculation of Exposure on a monthly
basis. This verification shall be at Party A’s expense and may not be verified
by the same entity more than four (4) times in any twelve (12)-month period. The
external mark should reflect the higher of two (2) bids from counterparties that
would be willing and eligible to provide the swap in the absence of the current
provider. Such bids and any external marks received by the Valuation Agent shall
be provided to S&P. The calculation of Exposure should be based on the greater
of the internal and external marks.

 

  (vii) Event of Default.

Subclause (iii) of Paragraph 7 shall not apply to Party B.

[Signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this document by their duly
authorized officers with effect from the date specified on the first page
hereof.

 

DEUTSCHE BANK AG, NEW YORK BRANCH     AMERICREDIT AUTOMOBILE RECEIVABLES TRUST
2008-1    

BY: AMERICREDIT FINANCIAL SERVICES, INC.,

as Attorney-In-Fact

By:   /s/ Kathleen Yohe     By:   /s/ Connie Coffey Name:   Kathleen Yohe    
Name:   Connie Coffey Title:       Title:   Senior Vice President By:   /s/
David N. Santore         Name:   David N. Santore       Title:   Vice President
     

[Credit Support Annex – Elections and Variables]

 

10



--------------------------------------------------------------------------------

Table 1

Moody’s First Trigger Factor

[If “Valuation Date” means each Local Business Day, the “Daily Collateral
Posting” column will

apply and the Weekly Collateral Posting Column will be deleted.]

[If “Valuation Date” means the first Local Business Day in each week, the
“Weekly Collateral

Posting” column will apply and the Daily Collateral Posting Column will be
deleted.]

 

Remaining Weighted Average Life of Hedge in Years

   [Daily
Collateral
Posting     [Weekly
Collateral
Posting  

1 or less

   0.15 %   0.25 %

More than 1 but not more than 2

   0.30 %   0.50 %

More than 2 but not more than 3

   0.40 %   0.70 %

More than 3 but not more than 4

   0.60 %   1.00 %

More than 4 but not more than 5

   0.70 %   1.20 %

More than 5 but not more than 6

   0.80 %   1.40 %

More than 6 but not more than 7

   1.00 %   1.60 %

More than 7 but not more than 8

   1.10 %   1.80 %

More than 8 but not more than 9

   1.20 %   2.00 %

More than 9 but not more than 10

   1.30 %   2.20 %

More than 10 but not more than 11

   1.40 %   2.30 %

More than 11 but not more than 12

   1.50 %   2.50 %

More than 12 but not more than 13

   1.60 %   2.70 %

More than 13 but not more than 14

   1.70 %   2.80 %

More than 14 but not more than 15

   1.80 %   3.00 %

More than 15 but not more than 16

   1.90 %   3.20 %

More than 16 but not more than 17

   2.00 %   3.30 %

More than 17 but not more than 18

   2.00 %   3.50 %

More than 18 but not more than 19

   2.00 %   3.60 %

More than 19 but not more than 20

   2.00 %   3.70 %

More than 20 but not more than 21

   2.00 %   3.90 %

More than 21 but not more than 22

   2.00 %   4.00 %

More than 22 but not more than 23

   2.00 %   4.00 %

More than 23 but not more than 24

   2.00 %   4.00 %

More than 24 but not more than 25

   2.00 %   4.00 %

More than 25 but not more than 26

   2.00 %   4.00 %

More than 26 but not more than 27

   2.00 %   4.00 %

More than 27 but not more than 28

   2.00 %   4.00 %

More than 28 but not more than 29

   2.00 %   4.00 %

More than 29

   2.00 %]   4.00 %]

 

11



--------------------------------------------------------------------------------

Table 2

Moody’s Second Trigger Factor for Interest Rate Swaps with Fixed Notional
Amounts

[If “Valuation Date” means each Local Business Day, the “Daily Collateral
Posting” column will

apply and the Weekly Collateral Posting Column will be deleted.]

[If “Valuation Date” means the first Local Business Day in each week, the
“Weekly Collateral

Posting” column will apply and the Daily Collateral Posting Column will be
deleted.]

 

Remaining Weighted Average Life of Hedge in Years

   [Daily
Collateral
Posting     [Weekly
Collateral
Posting  

1 or less

   0.50 %   0.60 %

More than 1 but not more than 2

   1.00 %   1.20 %

More than 2 but not more than 3

   1.50 %   1.70 %

More than 3 but not more than 4

   1.90 %   2.30 %

More than 4 but not more than 5

   2.40 %   2.80 %

More than 5 but not more than 6

   2.80 %   3.30 %

More than 6 but not more than 7

   3.20 %   3.80 %

More than 7 but not more than 8

   3.60 %   4.30 %

More than 8 but not more than 9

   4.00 %   4.80 %

More than 9 but not more than 10

   4.40 %   5.30 %

More than 10 but not more than 11

   4.70 %   5.60 %

More than 11 but not more than 12

   5.00 %   6.00 %

More than 12 but not more than 13

   5.40 %   6.40 %

More than 13 but not more than 14

   5.70 %   6.80 %

More than 14 but not more than 15

   6.00 %   7.20 %

More than 15 but not more than 16

   6.30 %   7.60 %

More than 16 but not more than 17

   6.60 %   7.90 %

More than 17 but not more than 18

   6.90 %   8.30 %

More than 18 but not more than 19

   7.20 %   8.60 %

More than 19 but not more than 20

   7.50 %   9.00 %

More than 20 but not more than 21

   7.80 %   9.00 %

More than 21 but not more than 22

   8.00 %   9.00 %

More than 22 but not more than 23

   8.00 %   9.00 %

More than 23 but not more than 24

   8.00 %   9.00 %

More than 24 but not more than 25

   8.00 %   9.00 %

More than 25 but not more than 26

   8.00 %   9.00 %

More than 26 but not more than 27

   8.00 %   9.00 %

More than 27 but not more than 28

   8.00 %   9.00 %

More than 28 but not more than 29

   8.00 %   9.00 %

More than 29

   8.00 %]   9.00 %]

 

12



--------------------------------------------------------------------------------

Table 3

Moody’s Second Trigger Factor for Transaction-Specific Hedges

[If “Valuation Date” means each Local Business Day, the “Daily Collateral
Posting” column will

apply and the Weekly Collateral Posting Column will be deleted.]

[If “Valuation Date” means the first Local Business Day in each week, the
“Weekly Collateral

Posting” column will apply and the Daily Collateral Posting Column will be
deleted.]

 

Remaining Weighted Average Life of Hedge in Years

   [Daily
Collateral
Posting     [Weekly
Collateral
Posting  

1 or less

   0.65 %   0.75 %

More than 1 but not more than 2

   1.30 %   1.50 %

More than 2 but not more than 3

   1.90 %   2.20 %

More than 3 but not more than 4

   2.50 %   2.90 %

More than 4 but not more than 5

   3.10 %   3.60 %

More than 5 but not more than 6

   3.60 %   4.20 %

More than 6 but not more than 7

   4.20 %   4.80 %

More than 7 but not more than 8

   4.70 %   5.40 %

More than 8 but not more than 9

   5.20 %   6.00 %

More than 9 but not more than 10

   5.70 %   6.60 %

More than 10 but not more than 11

   6.10 %   7.00 %

More than 11 but not more than 12

   6.50 %   7.50 %

More than 12 but not more than 13

   7.00 %   8.00 %

More than 13 but not more than 14

   7.40 %   8.50 %

More than 14 but not more than 15

   7.80 %   9.00 %

More than 15 but not more than 16

   8.20 %   9.50 %

More than 16 but not more than 17

   8.60 %   9.90 %

More than 17 but not more than 18

   9.00 %   10.40 %

More than 18 but not more than 19

   9.40 %   10.80 %

More than 19 but not more than 20

   9.70 %   11.00 %

More than 20 but not more than 21

   10.00 %   11.00 %

More than 21 but not more than 22

   10.00 %   11.00 %

More than 22 but not more than 23

   10.00 %   11.00 %

More than 23 but not more than 24

   10.00 %   11.00 %

More than 24 but not more than 25

   10.00 %   11.00 %

More than 25 but not more than 26

   10.00 %   11.00 %

More than 26 but not more than 27

   10.00 %   11.00 %

More than 27 but not more than 28

   10.00 %   11.00 %

More than 28 but not more than 29

   10.00 %   11.00 %

More than 29

   10.00 %]   11.00 %]

 

13



--------------------------------------------------------------------------------

LOGO [g32856g40x49.jpg]

CAP TRANSACTION CONFIRMATION

 

 

 

Date:    October 9, 2008 To:   

AmeriCredit Automobile Receivables Trust 2008-1

AmeriCredit Financial Services, Inc.

Attn: Derivatives Operations

801 Cherry Street, Suite 3900

Fort Worth, Texas 76102

(817) 302-7951

Ref. No.    N934326N

Dear Sir or Madam:

The purpose of this letter (this “Confirmation”) is to confirm the terms and
conditions of the Transaction entered into between us on the Trade Date
specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

1. The definitions and provisions contained in the 2006 ISDA Definitions (the
“ISDA Definitions”), as published by the International Swaps and Derivatives
Association, Inc. are incorporated into this Confirmation. In the event of any
inconsistency between the definitions in the ISDA Definitions and this
Confirmation, this Confirmation will govern. References herein to a
“Transaction” shall be deemed to be references to a “Swap Transaction” for
purposes of the ISDA Definitions.

Capitalized terms not defined herein shall have the meaning assigned to them in
the Indenture dated as of October 6, 2008 (the “Indenture”) between Party B and
Wells Fargo Bank, National Association, as Indenture Trustee, relating to the
issuance by Party B of certain debt obligations or, if not defined in the
Indenture, in the ISDA Definitions. In the event of any inconsistency between
the definitions in the ISDA Definitions and the Indenture, the Indenture will
govern.

This Confirmation supplements, forms a part of, and is subject to, the 1992 ISDA
Master Agreement dated as of October 9, 2008 (including the Schedule thereto) as
amended and supplemented from time to time (the “Agreement”) between Deutsche
Bank AG, New York Branch (“Party A”) and AmeriCredit Automobile Receivables
Trust 2008-1 (“Party B”). All provisions contained in the Agreement govern this
Confirmation except as expressly modified herein.

Party A and Party B each represents that entering into the Transaction is within
its capacity, is duly authorized and does not violate any laws of its
jurisdiction of organization or residence or the terms of any agreement to which
it is a party. Party A and Party B each represents that (a) it is not relying on
the other party in connection with its decision to enter into this Transaction,
and neither party is acting as an advisor to or fiduciary of the other party in
connection with this Transaction regardless of whether the other party provides
it with market information or its views; (b) it understands the risks of the
Transaction and any legal, regulatory, tax, accounting and economic

LOGO [g32856g40p27.jpg]



--------------------------------------------------------------------------------

consequences resulting therefrom; and (c) it has determined based upon its own
judgment and upon any advice received from its own professional advisors as it
has deemed necessary to consult that entering into the Transaction is
appropriate for such party in light of its financial capabilities and
objectives. Party A and Party B each represents that upon due execution and
delivery of this Confirmation, it will constitute a legally valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable principles of bankruptcy and creditors’ rights generally and to
equitable principles of general application.

2. The terms of the particular Transaction to which the Confirmation relates are
as follows:

 

Transaction Type:

   Rate Cap Transaction

Currency for Payments:

   U.S. Dollars

Notional Amount:

   USD 100,000,000.00, subject to the adjustment as set forth in the Schedule

Term:

  

Trade Date:

  

October 6, 2008

Effective Date:

   October 9, 2008

Termination Date:

   The earliest of (i) July 6, 2009, (ii) the date on which the outstanding
principal balance of the Class A-1 Notes is reduced to zero (unless such
outstanding principal balance is reduced to zero due to the occurrence of an
Acceleration Event) and (iii) the Early Termination Date, subject to adjustment
in accordance with the Following Business Day Convention.

Fixed Amounts:

  

Fixed Amount Payer:

   Party B

Fixed Amount Payer Payment Date:

   October 9, 2008, subject to adjustment in accordance with the Following
Business Day Convention

Fixed Amount:

   USD 75,000

Business Day:

   New York

Floating Amounts:

  

Floating Rate Payer:

   Party A

Floating Rate Payer Period End Dates:

   Monthly on the 6th calendar day of each calendar month, commencing November
6, 2008, through and including the Termination Date, inclusive, subject to
adjustment in accordance with the Following Business Day Convention.

Floating Rate Payer Payment Dates:

   Floating Rate Payer Period End Dates

Floating Rate Payer Initial Calculation Period:

   From and including October 9, 2008 up to but excluding the Floating Rate
Payer Period End Date scheduled to occur on November 6, 2008. Linear
Interpolation shall apply for the Initial Calculation Period.

Cap Rate:

   5.25%

Floating Rate Option:

   USD-LIBOR-BBA

 

2



--------------------------------------------------------------------------------

Designated Maturity:

   1 Month

Spread:

   None

Floating Rate

Day Count Fraction:

   Actual/360

Reset Dates:

   The first day of each Calculation Period

Compounding:

   Inapplicable

Business Day:

   New York

3. The additional provisions of this Confirmation are as follows:

 

Calculation Agent:

   Party A

Payments to Party A:

  

A/C With - DB Trust Co. Americas, New York

Swift Code - BKTRUS33 / ABA 021001033

Favour of - Deutsche Bank AG, New York

Account Number - 01 473 969

Ref - N934326N

Payments to Party B:

   As advised separately in writing.

 

3



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us.

 

Very truly yours, DEUTSCHE BANK AG, NEW YORK BRANCH By:   /s/ Audrey Kong Name:
  Audrey Kong Title:   By:   /s/ Costantino Palermo Name:   Costantino Palermo
Title:  

Accepted and confirmed as of the date first above written:

 

AMERICREDIT AUTOMOBILE RECEIVABLES

TRUST 2008-1

BY:

  AmeriCredit Financial Services, Inc. as Attorney-In-Fact By:  

/s/Connie Coffey

Name:   Connie Coffey Title:   Senior Vice President Treasury

 

4



--------------------------------------------------------------------------------

SCHEDULE A

 

Calculation Period   USD Notional Amount (from and including, to but excluding)
  (at end of period) 10/9/2008   11/6/2008   100,000,000.00 11/6/2008  
12/6/2008   88,641,278.40 12/6/2008   1/6/2009   77,538,479.41 1/6/2009  
2/6/2009   66,373,991.47 2/6/2009   3/6/2009   55,130,478.22 3/6/2009   4/6/2009
  43,775,959.12 4/6/2009   5/6/2009   32,372,260.77 5/6/2009   6/6/2009  
20,881,440.10 6/6/2009   7/6/2009   9,315,059.35 7/6/2009   8/6/2009   0.00
8/6/2009   9/6/2009   0.00 9/6/2009   10/6/2009   0.00 10/6/2009   11/6/2009  
0.00 11/6/2009   12/6/2009   0.00 12/6/2009   1/6/2010   0.00 1/6/2010  
2/6/2010   0.00 2/6/2010   3/6/2010   0.00 3/6/2010   4/6/2010   0.00 4/6/2010  
5/6/2010   0.00 5/6/2010   6/6/2010   0.00 6/6/2010   7/6/2010   0.00 7/6/2010  
8/6/2010   0.00 8/6/2010   9/6/2010   0.00 9/6/2010   10/6/2010   0.00 10/6/2010
  11/6/2010   0.00 11/6/2010   12/6/2010   0.00 12/6/2010   1/6/2011   0.00
1/6/2011   2/6/2011   0.00 2/6/2011   3/6/2011   0.00 3/6/2011   4/6/2011   0.00
4/6/2011   5/6/2011   0.00 5/6/2011   6/6/2011   0.00 6/6/2011   7/6/2011   0.00
7/6/2011   8/6/2011   0.00 8/6/2011   9/6/2011   0.00 9/6/2011   10/6/2011  
0.00 10/6/2011   11/6/2011   0.00 11/6/2011   12/6/2011   0.00 12/6/2011  
1/6/2012   0.00 1/6/2012   2/6/2012   0.00 2/6/2012   3/6/2012   0.00 3/6/2012  
4/6/2012   0.00 4/6/2012   5/6/2012   0.00 5/6/2012   6/6/2012   0.00 6/6/2012  
7/6/2012   0.00 7/6/2012   8/6/2012   0.00 8/6/2012   9/6/2012   0.00 9/6/2012  
10/6/2012   0.00 10/6/2012   11/6/2012   0.00



--------------------------------------------------------------------------------

LOGO [g32856g40x49.jpg]

SWAP TRANSACTION CONFIRMATION

 

 

 

Date:    October 9, 2008 To:   

AmeriCredit Automobile Receivables Trust 2008-1

AmeriCredit Financial Services, Inc.

Attn: Derivatives Operations

801 Cherry Street, Suite 3900

Fort Worth, Texas 76102

(817) 302-7951

Ref. No.    N934329N

Dear Sir or Madam:

The purpose of this letter (this “Confirmation”) is to confirm the terms and
conditions of the Transaction entered into between us on the Trade Date
specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

1. The definitions and provisions contained in the 2006 ISDA Definitions (the
“ISDA Definitions”), as published by the International Swaps and Derivatives
Association, Inc. are incorporated into this Confirmation. In the event of any
inconsistency between the definitions in the ISDA Definitions and this
Confirmation, this Confirmation will govern. References herein to a
“Transaction” shall be deemed to be references to a “Swap Transaction” for
purposes of the ISDA Definitions. Capitalized terms used but not defined herein
have the meanings ascribed to them in the Indenture.

Capitalized terms not defined herein shall have the meaning assigned to them in
the Indenture dated as of October 6, 2008 (the “Indenture”) between Party B and
Wells Fargo Bank, National Association, as Indenture Trustee relating to the
issuance by Party B of certain debt obligations. In the event of any
inconsistency between the definitions in the ISDA Definitions and the Indenture,
the Indenture will govern.

This Confirmation supplements, forms a part of, and is subject to, the 1992 ISDA
Master Agreement dated as of October 9, 2008 (including the Schedule thereto) as
amended and supplemented from time to time (the “Agreement”) between Deutsche
Bank AG, New York Branch (“Party A”) and AmeriCredit Automobile Receivables
Trust 2008-1 (“Party B”). All provisions contained in the Agreement govern this
Confirmation except as expressly modified herein.

Party A and Party B each represents that entering into the Transaction is within
its capacity, is duly authorized and does not violate any laws of its
jurisdiction of organization or residence or the terms of any agreement to which
it is a party. Party A and Party B each represents that (a) it is not relying on
the other party in connection with its decision to enter into this Transaction,
and neither party is acting as an advisor to or fiduciary of the other party in
connection with this Transaction regardless of whether the other party provides
it with market information or its views; (b) it understands the risks of the
Transaction and any legal, regulatory, tax, accounting and economic consequences
resulting therefrom; and (c) it has determined based upon its own judgment and
upon any advice received from its own professional advisors as it has deemed
necessary to consult that entering into the Transaction is appropriate for such
party in light of its financial capabilities and objectives. Party A and Party B
each represents that upon due execution and delivery of this

LOGO [g32856g40p27.jpg]



--------------------------------------------------------------------------------

Confirmation, it will constitute a legally valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
principles of bankruptcy and creditors’ rights generally and to equitable
principles of general application.

2. The terms of the particular Transaction to which the Confirmation relates are
as follows:

 

Transaction Type:    Interest Rate Swap Currency for Payments:    U.S. Dollars
Notional Amount:   

For the purpose of the initial Calculation Period, the Notional Amount will be
equal to the outstanding principal balance of the Class A-2 Notes of Party B
(the “Actual Balance”) as of the Closing Date. For each subsequent Calculation
Period, the Notional Amount shall reset on each Distribution Date and will at
all times be equal to the Actual Balance.

 

For the purposes of determining the Settlement Amount in the event of an Early
Termination of this Transaction pursuant to Section 6 of the Agreement,
notwithstanding anything to the contrary contained in the Agreement, Market
Quotation will be determined as if this Transaction were an amortizing swap
transaction with an Notional Amount as of the Early Termination Date equal to
the Actual Balance corresponding to the Calculation Period in which such Early
Termination Date occurs and amortizing according to the amount set out in
Schedule A; provided however, that if the Actual Balance on the Early
Termination Date is not equal to the Notional Amount set forth in the Schedule A
for the corresponding Calculation Period, Schedule A shall be adjusted by
multiplying the amounts set forth therein by the Amortization Ratio and Schedule
A shall be correspondingly modified with respect to each subsequent Calculation
Period to reflect such adjustments (the adjusted Schedule A shall hereafter be
referred to as “Adjusted Schedule A”).

 

As such term is used herein, “Amortization Ratio” means a fraction the numerator
of which is the Actual Balance as of the Early Termination Date and the
denominator of which is the Scheduled Notional Balance applicable to such date.

 

With respect to any Distribution Date, the Actual Balance will be determined by
reference to the Servicer’s Certificate issued with respect to such Distribution
Date (before giving effect to all distributions to be made on such Distribution
Date).

Term:

Trade Date:

 

Effective Date:

 

Termination Date:

  

 

October 6, 2008

 

October 9, 2008

 

The earliest of (i) June 6, 2012, and (ii) the date on which the Actual Balance
is reduced to zero (unless the Actual Balance is reduced to zero due to the
occurrence of an Acceleration Event), subject to adjustment in accordance with
the Following Business Day Convention.

 

2



--------------------------------------------------------------------------------

Fixed Amounts:   

Fixed Rate Payer:

 

Period End Dates:

 

 

 

 

 

Payment Dates:

  

Party B

 

Monthly on the 6th of each month, commencing November 6, 2008, through and
including the Termination Date, subject to adjustment in accordance with the
Following Business Day Convention.

 

Monthly on the 6th of each month, commencing November 6, 2008, through and
including the Termination Date, subject to adjustment in accordance with the
Following Business Day Convention.

Business Day:

   New York

Fixed Rate:

   7.03%

Fixed Rate Day Count Fraction:

   Actual/360 Floating Amounts:   

Floating Rate Payer:

   Party A

Period End Dates:

   Monthly on the 6th of each month, commencing November 6, 2008, through and
including the Termination Date, subject to adjustment in accordance with the
Following Business Day Convention.

Payment Dates:

   Monthly on the 6th of each month, commencing November 6, 2008, through and
including the Termination Date, subject to adjustment in accordance with the
Following Business Day Convention.

Business Day:

   New York

Floating Rate Option:

   USD-LIBOR-BBA (Linear Interpolation shall apply for the Initial Calculation
Period.)

Designated Maturity:

   1 Month

Spread:

   Plus 400 basis points (4%).

Floating Rate Day Count Fraction:

   Actual/360

Reset Dates:

   The first day of each Calculation Period.

Compounding:

   Inapplicable

3. Additional Provisions:

None

4. The additional provisions of this Confirmation are as follows:

 

Calculation Agent:

 

Payments to Party A:

  

 

 

 

Party A or as otherwise defined in the Agreement.

USD DBAG Payment Instructions:

Account With: DB Trust Co. Americas, New York

Swift Code: BKTRUS33

Favor of: Deutsche Bank AG, New York

Account Number: 01 473 969

Reference: N934329N

Payments to Party B:

  

 

As advised separately in writing.

 

3



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us.

 

Very truly yours,

DEUTSCHE BANK AG, NEW YORK BRANCH By:  

/s/ Audrey Kong

Name: Audrey Kong Title: By:  

/s/ Costantino Palermo

Name: Costantino Palermo Title:

Accepted and confirmed as of the date first above written:

 

AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2008-1 BY: AmeriCredit Financial
Services, Inc. as Attorney-In-Fact By:  

/s/Connie Coffey

Name: Connie Coffey Title: Senior Vice President Treasury

[Swap Confirmation]

 

4



--------------------------------------------------------------------------------

Schedule A

 

Calculation Period   USD Notional Amount (from and including, to but excluding)
  (at end of period)     10/9/2008   11/6/2008   202,000,000.00 11/6/2008  
12/6/2008   202,000,000.00 12/6/2008   1/6/2009   202,000,000.00 1/6/2009  
2/6/2009   202,000,000.00 2/6/2009   3/6/2009   202,000,000.00 3/6/2009  
4/6/2009   185,869,673.52 4/6/2009   5/6/2009   163,637,131.66 5/6/2009  
6/6/2009   151,125,836.90 6/6/2009   7/6/2009   139,127,581.61 7/6/2009  
8/6/2009   127,286,295.89 8/6/2009   9/6/2009   115,605,606.04 9/6/2009  
10/6/2009   104,089,208.26 10/6/2009   11/6/2009   92,740,869.86 11/6/2009  
12/6/2009   81,564,430.55 12/6/2009   1/6/2010   70,563,803.68 1/6/2010  
2/6/2010   59,742,977.56 2/6/2010   3/6/2010   49,106,016.76 3/6/2010   4/6/2010
  38,657,063.50 4/6/2010   5/6/2010   28,400,338.94 5/6/2010   6/6/2010  
18,340,144.63 6/6/2010   7/6/2010   8,480,863.90 7/6/2010   8/6/2010   0.00
8/6/2010   9/6/2010   0.00 9/6/2010   10/6/2010   0.00 10/6/2010   11/6/2010  
0.00 11/6/2010   12/6/2010   0.00 12/6/2010   1/6/2011   0.00 1/6/2011  
2/6/2011   0.00 2/6/2011   3/6/2011   0.00 3/6/2011   4/6/2011   0.00 4/6/2011  
5/6/2011   0.00 5/6/2011   6/6/2011   0.00 6/6/2011   7/6/2011   0.00 7/6/2011  
8/6/2011   0.00 8/6/2011   9/6/2011   0.00 9/6/2011   10/6/2011   0.00 10/6/2011
  11/6/2011   0.00 11/6/2011   12/6/2011   0.00 12/6/2011   1/6/2012   0.00
1/6/2012   2/6/2012   0.00 2/6/2012   3/6/2012   0.00 3/6/2012   4/6/2012   0.00
4/6/2012   5/6/2012   0.00 5/6/2012   6/6/2012   0.00 6/6/2012   7/6/2012   0.00
7/6/2012   8/6/2012   0.00 8/6/2012   9/6/2012   0.00 9/6/2012   10/6/2012  
0.00 10/6/2012   11/6/2012   0.00

Dates subject to the Business Day Convention set forth in the Confirmation.



--------------------------------------------------------------------------------

LOGO [g32856g40x49.jpg]

SWAP TRANSACTION CONFIRMATION

 

 

 

Date:    October 9, 2008 To:   

AmeriCredit Automobile Receivables Trust 2008-1

AmeriCredit Financial Services, Inc.

Attn: Derivatives Operations

801 Cherry Street, Suite 3900

Fort Worth, Texas 76102

(817) 302-7951

Ref. No.    N934333N

Dear Sir or Madam:

The purpose of this letter (this “Confirmation”) is to confirm the terms and
conditions of the Transaction entered into between us on the Trade Date
specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

1.    The definitions and provisions contained in the 2006 ISDA Definitions (the
“ISDA Definitions”), as published by the International Swaps and Derivatives
Association, Inc. are incorporated into this Confirmation. In the event of any
inconsistency between the definitions in the ISDA Definitions and this
Confirmation, this Confirmation will govern. References herein to a
“Transaction” shall be deemed to be references to a “Swap Transaction” for
purposes of the ISDA Definitions. Capitalized terms used but not defined herein
have the meanings ascribed to them in the Indenture.

Capitalized terms not defined herein shall have the meaning assigned to them in
the Indenture dated as of October 6, 2008 (the “Indenture”) between Party B and
Wells Fargo Bank, National Association, as Indenture Trustee relating to the
issuance by Party B of certain debt obligations. In the event of any
inconsistency between the definitions in the ISDA Definitions and the Indenture,
the Indenture will govern.

This Confirmation supplements, forms a part of, and is subject to, the 1992 ISDA
Master Agreement dated as of October 9, 2008 (including the Schedule thereto) as
amended and supplemented from time to time (the “Agreement”) between Deutsche
Bank AG, New York Branch (“Party A”) and AmeriCredit Automobile Receivables
Trust 2008-1 (“Party B”). All provisions contained in the Agreement govern this
Confirmation except as expressly modified herein.

Party A and Party B each represents that entering into the Transaction is within
its capacity, is duly authorized and does not violate any laws of its
jurisdiction of organization or residence or the terms of any agreement to which
it is a party. Party A and Party B each represents that (a) it is not relying on
the other party in connection with its decision to enter into this Transaction,
and neither party is acting as an advisor to or fiduciary of the other party in
connection with this Transaction regardless of whether the other party provides
it with market information or its views; (b) it understands the risks of the
Transaction and any legal, regulatory, tax, accounting and economic consequences
resulting therefrom; and (c) it has determined based upon its own judgment and
upon any advice received from its own professional advisors as it has deemed
necessary to consult that entering into the Transaction is appropriate for such
party in light of its financial

LOGO [g32856g40p27.jpg]



--------------------------------------------------------------------------------

capabilities and objectives. Party A and Party B each represents that upon due
execution and delivery of this Confirmation, it will constitute a legally valid
and binding obligation, enforceable against it in accordance with its terms,
subject to applicable principles of bankruptcy and creditors’ rights generally
and to equitable principles of general application.

2. The terms of the particular Transaction to which the Confirmation relates are
as follows:

 

Transaction Type:    Interest Rate Swap Currency for Payments:    U.S. Dollars
Notional Amount:   

For the purpose of the initial Calculation Period, the Notional Amount will be
equal to the outstanding principal balance of the Class A-3 Notes of Party B
(the “Actual Balance”) as of the Closing Date. For each subsequent Calculation
Period, the Notional Amount shall reset on each Distribution Date and will at
all times be equal to the Actual Balance.

 

For the purposes of determining the Settlement Amount in the event of an Early
Termination of this Transaction pursuant to Section 6 of the Agreement,
notwithstanding anything to the contrary contained in the Agreement, Market
Quotation will be determined as if this Transaction were an amortizing swap
transaction with an Notional Amount as of the Early Termination Date equal to
the Actual Balance corresponding to the Calculation Period in which such Early
Termination Date occurs and amortizing according to the amount set out in
Schedule A; provided however, that if the Actual Balance on the Early
Termination Date is not equal to the Notional Amount set forth in the Schedule A
for the corresponding Calculation Period, Schedule A shall be adjusted by
multiplying the amounts set forth therein by the Amortization Ratio and Schedule
A shall be correspondingly modified with respect to each subsequent Calculation
Period to reflect such adjustments (the adjusted Schedule A shall hereafter be
referred to as “Adjusted Schedule A”).

 

As such term is used herein, “Amortization Ratio” means a fraction the numerator
of which is the Actual Balance as of the Early Termination Date and the
denominator of which is the Scheduled Notional Balance applicable to such date.

 

With respect to any Distribution Date, the Actual Balance will be determined by
reference to the Servicer’s Certificate issued with respect to such Distribution
Date (before giving effect to all distributions to be made on such Distribution
Date).

Term:                Trade Date:    October 6, 2008

            Effective Date:

 

            Termination Date:

  

October 9, 2008

 

The earliest of (i) January 6, 2015, and (ii) the date on which the Actual
Balance is reduced to zero (unless the Actual Balance is reduced to zero due to
the occurrence of an Acceleration Event), subject to adjustment in accordance
with the Following Business Day Convention.

 

2



--------------------------------------------------------------------------------

Fixed Amounts:                Fixed Rate Payer:    Party B
            Period End Dates:    Monthly on the 6th of each month, commencing
November 6, 2008, through and including the Termination Date, subject to
adjustment in accordance with the Following Business Day Convention.
Payment Dates:    Monthly on the 6th of each month, commencing November 6, 2008,
through and including the Termination Date, subject to adjustment in accordance
with the Following Business Day Convention.             Business Day:   
New York             Fixed Rate:    8.13%

            Fixed Rate Day

            Count Fraction:

   Actual/360 Floating Amounts:                Floating Rate Payer:    Party A
            Period End Dates:    Monthly on the 6th of each month, commencing
November 6, 2008, through and including the Termination Date, subject to
adjustment in accordance with the Following Business Day Convention.
            Payment Dates:    Monthly on the 6th of each month, commencing
November 6, 2008, through and including the Termination Date, subject to
adjustment in accordance with the Following Business Day Convention.
            Business Day:    New York             Floating Rate Option:   
USD-LIBOR-BBA (Linear Interpolation shall apply for the Initial Calculation
Period.)             Designated Maturity:    1 Month             Spread:    Plus
500 basis points (5%).

            Floating Rate Day

            Count Fraction:

   Actual/360             Reset Dates:    The first day of each Calculation
Period.             Compounding:    Inapplicable 3.    Additional Provisions:
None 4.    The additional provisions of this Confirmation are as follows:
Calculation Agent:    Party A or as otherwise defined in the Agreement.
Payments to Party A:   

USD DBAG Payment Instructions:

Account With: DB Trust Co. Americas, New York

Swift Code: BKTRUS33

Favor of: Deutsche Bank AG, New York

Account Number: 01 473 969

Reference: N934333N

Payments to Party B:    As advised separately in writing.

 

3



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us.

 

Very truly yours, DEUTSCHE BANK AG, NEW YORK BRANCH

By: 

  /s/ Audrey Kong Name:   Audrey Kong Title:  

By: 

  /s/ Costantino Palermo Name:   Costantino Palermo Title:  

Accepted and confirmed as of the date first above written:

 

AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2008-1 BY:   AmeriCredit Financial
Services, Inc. as Attorney-In-Fact

By: 

  /s/Connie Coffey Name:   Connie Coffey Title:   Senior Vice President Treasury

[Swap Confirmation Class A-3 Notes]

 

4



--------------------------------------------------------------------------------

Schedule A

 

Calculation Period   USD Notional Amount (from and including, to but excluding)
  (at end of period) 10/9/2008   11/6/2008   74,046,000.00 11/6/2008   12/6/2008
  74,046,000.00 12/6/2008   1/6/2009   74,046,000.00 1/6/2009   2/6/2009  
74,046,000.00 2/6/2009   3/6/2009   74,046,000.00 3/6/2009   4/6/2009  
74,046,000.00 4/6/2009   5/6/2009   74,046,000.00 5/6/2009   6/6/2009  
74,046,000.00 6/6/2009   7/6/2009   74,046,000.00 7/6/2009   8/6/2009  
74,046,000.00 8/6/2009   9/6/2009   74,046,000.00 9/6/2009   10/6/2009  
74,046,000.00 10/6/2009   11/6/2009   74,046,000.00 11/6/2009   12/6/2009  
74,046,000.00 12/6/2009   1/6/2010   74,046,000.00 1/6/2010   2/6/2010  
74,046,000.00 2/6/2010   3/6/2010   74,046,000.00 3/6/2010   4/6/2010  
74,046,000.00 4/6/2010   5/6/2010   74,046,000.00 5/6/2010   6/6/2010  
74,046,000.00 6/6/2010   7/6/2010   74,046,000.00 7/6/2010   8/6/2010  
72,857,126.21 8/6/2010   9/6/2010   63,369,989.21 9/6/2010   10/6/2010  
54,069,520.13 10/6/2010   11/6/2010   47,355,254.39 11/6/2010   12/6/2010  
44,649,754.58 12/6/2010   1/6/2011   42,004,751.73 1/6/2011   2/6/2011  
39,421,576.27 2/6/2011   3/6/2011   36,901,583.69 3/6/2011   4/6/2011  
34,446,154.99 4/6/2011   5/6/2011   32,056,697.13 5/6/2011   6/6/2011  
29,734,643.46 6/6/2011   7/6/2011   27,481,454.22 7/6/2011   8/6/2011  
25,298,616.95 8/6/2011   9/6/2011   23,187,647.01 9/6/2011   10/6/2011  
21,150,088.06 10/6/2011   11/6/2011   19,187,512.52 11/6/2011   12/6/2011  
17,301,522.10 12/6/2011   1/6/2012   15,493,748.29 1/6/2012   2/6/2012  
13,765,852.87 2/6/2012   3/6/2012   0.00 3/6/2012   4/6/2012   0.00 4/6/2012  
5/6/2012   0.00 5/6/2012   6/6/2012   0.00 6/6/2012   7/6/2012   0.00 7/6/2012  
8/6/2012   0.00 8/6/2012   9/6/2012   0.00 9/6/2012   10/6/2012   0.00 10/6/2012
  11/6/2012   0.00

Dates subject to the Business Day Convention set forth in the Confirmation.